Exhibit 10.6


SAUDI ARABIA






SALE AND PURCHASE AGREEMENT


by and between


Weatherford Worldwide Holdings GmbH


and


ADES International Holding Ltd.




_____________




July 11, 2018










434397/HOUDMS



--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
 
Page


 
 
 
 
ARTICLE I DEFINITIONS AND CONSTRUCTION
1


SECTION
1.1
Definitions
1


SECTION
1.2
Additional Defined Terms
9


SECTION
1.3
Construction
10


SECTION
1.4
Currency
10


 
 
 
 
ARTICLE 2 THE TRANSACTION
10


SECTION
2.1
Purchase and Sale of Purchased Assets
10


SECTION
2.2
Assumption of Liabilities
11


SECTION
2.3
Local Transfer Agreements
11


SECTION
2.4
Consideration
11


SECTION
2.5
Allocation of Purchase Price
12


SECTION
2.6
Closing
12


SECTION
2.7
Closing Deliverables
12


SECTION
2.8
No Ongoing or Transition Services
13


SECTION
2.9
Consents
13


 
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
14


SECTION
3.1
Organization and Good Standing
14


SECTION
3.2
Authority and Enforceability
14


SECTION
3.3
No Conflict
15


SECTION
3.4
Operation of the Business
15


SECTION
3.5
Title to Purchased Assets; Sufficiency of Purchased Assets
15


SECTION
3.6
Intellectual Property
15


SECTION
3.7
Contracts
16


SECTION
3.8
Tax Matters
16


SECTION
3.9
Employment, Benefit and Labor Matters
17


SECTION
3.10
Environmental Matters
18


SECTION
3.11
Governmental Authorizations
18


SECTION
3.12
Legal Proceedings
18


SECTION
3.13
Compliance with Law
18


SECTION
3.14
Insurance
19


SECTION
3.15
Brokers Fees
19


SECTION
3.16
Records
19


SECTION
3.17
Transferring Employees
19


SECTION
3.18
Effect of Contemplated Transactions
20


SECTION
3.19
Insolvency
20


 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER
20


SECTION
4.1
Organization and Good Standing
20







- i -
434397/HOUDMS



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
Page


 
 
 
 
SECTION
4.2
Authority and Enforceability
21


SECTION
4.3
No Conflict
21


SECTION
4.4
Legal Proceedings
21


SECTION
4.5
Brokers Fees
21


SECTION
4.6
Financial Capacity
21


SECTION
4.7
Independent Investigation
22


 
 
 
 
ARTICLE 5 COVENANTS
22


SECTION
5.1
Access and Investigation
22


SECTION
5.2
Operation of the Business
22


SECTION
5.3
Consents and Filings
25


SECTION
5.4
Financing
25


SECTION
5.5
Confidentiality
25


SECTION
5.6
Public Announcements
26


SECTION
5.7
Further Actions; Post-Closing Cooperation
26


SECTION
5.8
Insurance
27


SECTION
5.9
Designated Affiliates
27


SECTION
5.10
Credit and Performance Support Obligations
27


SECTION
5.11
Seller Names and Marks
28


SECTION
5.12
Supplements to Disclosure Schedules
28


SECTION
5.13
Non-Competition/Non-Solicitation
29


 
 
 
 
ARTICLE 6 CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
30


SECTION
6.1
Conditions to the Obligation of Purchaser at the Closing
30


SECTION
6.2
Conditions to the Obligation of Seller at the Closing
31


 
 
 
 
ARTICLE 7 TERMINATION
32


SECTION
7.1
Termination Events
32


SECTION
7.2
Effect of Termination
32


SECTION
7.3
Certain Other Effects of Termination    
33


 
 
ARTICLE 8 INDEMNIFICATION
33


SECTION
8.1
Indemnification by Seller
33


SECTION
8.2
Indemnification by Purchaser
34


SECTION
8.3
Claim Procedure
34


SECTION
8.4
Survival
35


SECTION
8.5
Limitations on Liability
35


SECTION
8.6
Exclusive Remedy
37


SECTION
8.7
No Duplication
37


SECTION
8.8
Adjustment to Purchase Price
37


SECTION
8.9
Employees    
37







- ii -
434397/HOUDMS



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
Page


 
 
 
 
ARTICLE 9 TAX MATTERS
37


SECTION
9.1
Tax Returns and Covenants
37


SECTION
9.2
Allocation of Taxes
38


SECTION
9.3
Tax Contests
38


SECTION
9.4
Transfer Taxes
39


SECTION
9.5
Purchaser’s Claiming, Receiving or Using of Refunds, Overpayments and
Prepayments
39


SECTION
9.6
Post-Closing Actions That Affect Liability for Taxes
40


SECTION
9.7
Assistance and Cooperation
40


 
 
 
 
ARTICLE 10 EMPLOYEE MATTERS
40


SECTION
10.1
Employees
40


SECTION
10.2
Benefit Plans
42


 
 
 
 
ARTICLE 11 GENERAL PROVISIONS
42


SECTION
11.1
Notices
42


SECTION
11.2
Amendment
43


SECTION
11.3
Waiver and Remedies
43


SECTION
11.4
Entire Agreement
44


SECTION
11.5
Assignment, Successors and No Third Party Rights
44


SECTION
11.6
Severability
44


SECTION
11.7
Exhibits and Schedules
44


SECTION
11.8
Interpretation
44


SECTION
11.9
Expenses
45


SECTION
11.10
Governing Law
45


SECTION
11.11
Disputes
45


SECTION
11.12
Limitation on Liability
46


SECTION
11.13
Specific Performance
46


SECTION
11.14
No Joint Venture
46


SECTION
11.15
Descriptive Headings
47


SECTION
11.16
Counterparts
47


SECTION
11.17
Seller Parent Guarantee
47







Exhibits
Exhibit A ‑ Form of Transition Services Agreement
Exhibit B ‑ Form of Asset Transfer Agreement
Exhibit C - Purchase Price Allocation










- iii -
434397/HOUDMS



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)




Schedules
Seller Disclosure Schedule
Purchaser Disclosure Schedule




- iv -
434397/HOUDMS



--------------------------------------------------------------------------------






SALE AND PURCHASE AGREEMENT
This Sale and Purchase Agreement (this “Agreement”) is entered into and
effective as of the Effective Date (as defined below), by and between
Weatherford Worldwide Holdings GmbH, a Swiss company with limited liability
(“Seller”) and ADES International Holding Ltd., a Dubai International Financial
Centre entity (“Purchaser”). Seller and Purchaser are at times hereinafter
referred to collectively as the “Parties” and, each individually, as a “Party.”
RECITALS
1.    Seller, through certain of its direct and indirect Subsidiaries (as
defined below), is engaged in the Business (as defined below).
2.    The Business is comprised of certain assets and liabilities that are part
of Seller and its Subsidiaries’ businesses, including the Purchased Assets and
Assumed Liabilities (each as defined below).
3.    Seller and the Selling Entities (as defined below) desire to sell,
transfer and assign to Purchaser (or a Designated Affiliate (as defined below))
and divest themselves of the Purchased Assets and Assumed Liabilities, and
Purchaser desires to purchase and acquire the Purchased Assets and assume the
Assumed Liabilities, on the terms and subject to the conditions set forth in
this Agreement.
4.    To effect the sale of the Business, Seller and Purchaser are entering into
this Agreement as of the Effective Date, and at the Closing (as defined below)
will enter into Transfer Agreements (as defined below) as required pursuant to
Section 2.3 to effect the sale and transfer of the Purchased Assets and
assignment of the Assumed Liabilities pursuant to the requirements of applicable
local Laws (as defined below).
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
agreements and covenants set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
Article 1
DEFINITIONS AND CONSTRUCTION


Section 1.1    Definitions. For the purposes of this Agreement:


(a)“Affiliate” means, with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the specified Person during the
period for which the determination of affiliation is made. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to elect a
majority of the board of directors (or governing authority) or to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by Contract or otherwise.


(b)“Ancillary Agreements” means, collectively, the Transfer Agreements and the
other agreements and instruments of transfer executed and delivered in
connection with the Contemplated Transactions.


(c)“Anti-Corruption Laws” means any Law for the prevention of public or
commercial corruption and bribery or that requires compliance with international
trade and sanctions that applies to the Business whether in the Territory or
elsewhere including without limitation the Foreign Corrupt Practices Act 1977
and the UK Bribery Act 2010.




434397/HOUDMS



--------------------------------------------------------------------------------










(c)“Antitrust Laws” means any Law within the Territory governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of
competition through merger or acquisition or anti-competitive conduct.


(d)“Assumed Liabilities” means the following Liabilities of the Selling
Entities:


(i)all Liabilities to the extent arising out of, in connection with or relating
to acts or omissions in the conduct of the Business or the ownership or
operation of the Purchased Assets by Purchaser or any of its Affiliates, in each
case from and after the Closing and to the extent relating to a period on or
after Closing;
(ii)all Liabilities assumed by Purchaser or any of its Designated Affiliates
pursuant to the Ancillary Agreements and Novation Agreements; and
(iii)all Liabilities for or with respect to which Purchaser bears responsibility
pursuant to Article 8 and Article 10;


provided that Assumed Liabilities shall not include the Liabilities of
the Selling Entities arising out of or incurred in connection with this
Agreement, the Ancillary Agreements, the Novation Agreements or any Retained
Taxes.
(e)“Backlog” means for each of Rig numbers 40, 144, 157, 158, 173, 174, 798, 799
and 889 (which this Agreement contemplates will be the subject of a Drilling
Contract at the Closing applicable to that Rig) the amounts set forth in Section
1.1(f) of the Seller Disclosure Schedule, as adjusted to reflect payments due to
have been made under such Drilling Contracts between the Effective Date and the
Closing Date, as further set forth in Section 1.1(f) of the Seller Disclosure
Schedule.


(f)“Backlog Deduction” means a deduction to be made to the KSA Cash
Consideration, calculated as of the Closing as follows: if the Backlog with
respect to Rigs 40, 144, 157, 158, 173, 174, 798, 799 and 889 included in the
Purchased Assets is less than 90% of the Backlog set forth in Section 1.1(f) of
the Seller Disclosure Schedule for such Rigs (or $94,757,421.60), then an amount
equal to one-third of the applicable Backlog lost will be deducted from the KSA
Cash Consideration at the Closing.
(g)“Business” means the oil and gas land contract drilling business in the
Territory where, as and to the extent conducted by any Selling Entity, as
applicable, as of the Effective Date.
(h)“Business Day” means any day other than Saturday, Sunday or any day on which
banking institutions in Houston, Texas, U.S. or Dubai, United Arab Emirates are
closed for normal banking business either under applicable Law or by action of
any Governmental Authority.
(i)“Business Information” means the terms of this Agreement and the other
Transaction Documents and all information, know-how and techniques (in whatever
form held), solely relating to the Business and the Purchased Assets including
information with respect to:
(i)any products manufactured or sold or services rendered by any Selling Entity;
(ii)any documentation, formulae, designs, specifications, drawings, data,
manuals or instructions relating to (i) above;


2
434397/HOUDMS                        

--------------------------------------------------------------------------------







(iii)suppliers and distributors of any Selling Entity; and
(iv)the operations, management, administration or financial affairs of any
Selling Entity (including any accounts, business plans or forecasts, information
relating to future business development or planning, information relating to the
Transferring Employees and technical information relating to the Purchased
Assets);
provided that Business Information shall not include any information, know-how,
and techniques that (i) can be shown to have been in the public domain through
no fault of Seller or any of its Affiliates in violation of this Agreement, (ii)
was independently developed by Seller or its Affiliates without the use of
Purchaser’s or its Affiliates’ confidential information, or (iii) was later
lawfully acquired by Seller or any Affiliate from sources other than those
related to its prior ownership of the Business.
(j)“Cash Equivalents” means cash, checks, money orders, marketable securities,
short-term instruments and other cash equivalents, funds in time and demand
deposits or similar accounts, and any evidence of Indebtedness issued or
guaranteed by any Governmental Authority.
(k)“Contemplated Transactions” means all of the transactions to be carried out
in accordance with this Agreement, including the performance by the Parties of
their other obligations under this Agreement and the Transaction Documents.
(l)“Contract” means any contract, agreement, lease or license that is legally
binding.
(m)“Deeds of Release” means deeds of release or other customary documents
executed (i) by the holders of any Encumbrance under Seller or its Affiliates
existing banking arrangements pursuant to which any of the Purchased Assets are
subject to pledges or other Encumbrances, in each case, as listed in Section
1.1(n) of the Seller Disclosure Schedule, confirming the release of such
Encumbrance; and (ii) by Precision Drilling Services Saudi Arabia Co. Ltd
confirming that it has no further rights or entitlement to possession of the
Purchased Assets under the Leases.
(n)“Designated Affiliates” means the entities formed, or to be formed prior to
the Closing Date, by Purchaser and listed in Section 1.1(o) of the Purchaser
Disclosure Schedule.
(o)“Drilling Contracts” means the drilling Contracts with respect to the
Purchased Assets set forth in Section 1.1(vv)(ii) of the Seller Disclosure
Schedule as updated pursuant to Section 5.13.
(p)“Effective Date” means July 11, 2018, the date on which this Agreement was
signed and entered into by the Parties.
(q)“Employee” means any individual who is (i) an employee of the Selling
Entities providing services to the Business or (ii) an employee of Seller or its
Affiliates (other than those employees in (i) of this definition) who is
seconded or assigned to the Selling Entities and work for such entities more
than 50% of the time. An individual who would otherwise satisfy this definition
but who is absent from active employment on the Closing Date on account of
vacation, sick leave, disability leave, leave under any local Law which
preserves employment or reemployment rights for the individual, or any other
similar reason, shall nonetheless be an “Employee” hereunder.
(r)“Encumbrance” means any charge, claim, mortgage, servitude, easement, right
of way, covenant, equitable interest, license, lease, lien, option, pledge,
hypothecation, security interest, preference, priority, right of first refusal,
right to acquire, condition, limitation or restriction, trust arrangement, title
retention or other arrangement in


3
434397/HOUDMS                        

--------------------------------------------------------------------------------





any jurisdiction having the effect of constituting security or preference and
any agreement to create any of the foregoing.


(s)“Environmental Law” means any Law concerning (i) the treatment, disposal,
emission, discharge, Release or threatened Release of Hazardous Material, (ii)
the protection of the environment or (iii) the health and safety of any Person.
(t)“Excluded Rig Deduction” means (i) for each of Rig numbers 40, 144, 157, 158,
173, 174, 798, 799 and 889, which this Agreement contemplates will be the
subject of a Drilling Contract at the Closing applicable to that Rig, one-third
of the Backlog applicable to such Rig; and (ii) for each of Rig numbers 146 and
800 which this Agreement does not contemplate will be the subject of a Drilling
Contract at the Closing, the amounts set forth in Section 1.1(u) of the Seller
Disclosure Schedule.
(u)“Governmental Authority” means any (i) nation, state or city (ii) federal,
state, local, foreign, multinational or other government, or (iii) other
governmental authority or instrumentality, including any regulatory or
administrative agency, governmental commission, department, board, bureau, court
or other tribunal.
(v)“Governmental Authorization” means any approval, consent, clearance, license,
permit or registration issued or granted by, or otherwise obtained from, any
Governmental Authority.
(w)“Hazardous Material” means any waste or other substance that is listed,
defined, designated or classified as hazardous, radioactive or toxic or a
pollutant or a contaminant under any Environmental Law, including any admixture
or solution thereof, and including petroleum and all derivatives thereof or
synthetic substitutes therefor, asbestos or asbestos-containing materials in any
form or condition and polychlorinated biphenyls.
(x)“IFRS” means International Financial Reporting Standards and interpretations
thereof as established by the International Accounting Standards Board.
(y)“Indebtedness” means, with respect to any Person, (i) all indebtedness of
such Person, for borrowed money, (ii) all obligations of such Person evidenced
by promissory notes, bonds, debentures or other similar instruments or debt
securities, (iii) all debt securities or warrants or other rights to acquire any
debt securities of such Person, and (iv) all guarantee obligations of such
Person of any of the foregoing indebtedness, obligations or debt securities of
another Person.
(z)“Independent Contractor” means any individual who provides personnel services
to the Business via a Third Party Contract.
(bb)    “Insolvency Event” means in relation to Seller and any Selling Entity
(i) it is insolvent or bankrupt, within the meaning of the Laws of its country
of formation or operation; (ii) it is currently contemplated that Seller or any
Selling Entity will be making application for an administration order or the
appointment of an administrator or trustee in bankruptcy in respect of that
Person; (iii) a bankruptcy petition is presented; (iv) Seller or any Selling
Entity enters into a voluntary arrangement or other dealing with any of its
creditors with a view to avoiding, or in expectation of, insolvency or
bankruptcy or (v) an applicable Government Authority takes possession or a
trustee in bankruptcy (in the case of an individual) or a receiver or manager is
appointed of the whole or any material part of that Seller or any Selling
Entity’s assets and includes any equivalent or analogous Proceedings by whatever
name known in whatever jurisdiction.


4
434397/HOUDMS                        

--------------------------------------------------------------------------------







(cc)    “Intellectual Property” means all legal right, title or interest in the
following arising under Law: (i) all patents and applications for patents, and
all related reissues, divisions, continuations, and continuations-in-part
thereof or invention discovery; (ii) all registered copyrights and copyright
applications; (iii) all design, design registration or database rights; (iv) all
Trademarks; (v) Internet addresses, domain names, and related registrations and
applications; and (vi) all inventions, confidential know how, trade secrets,
manufacturing and production processes and techniques.


(dd)    “Judgment” means any order, injunction, judgment, ruling, decree or
arbitration award in any Proceedings.


(ee)    “Knowledge” means, with respect to Seller, the (i) actual knowledge or
(ii) reasonable belief after due inquiry of the Persons listed in Section
1.1(ee) of the Seller Disclosure Schedule and, with respect to Purchaser, the
(A) actual knowledge or (B) reasonable belief after due inquiry, of those
Persons listed in Section 1.1(ee) of the Purchaser Disclosure Schedule.


(ff)    “KSA Contracted Rigs” means any of the Rigs set forth in Section
1.1(vv)(i) of the Seller Disclosure Schedule as are contracted to the KSA
Customer at the Closing.


(gg)    “KSA Customer” means Saudi Arabian Oil Company (SAUDI ARAMCO) and any
other party to which any of the Rigs is contracted at the Closing.


(hh)    “Law” means any federal, state, local or foreign, law, rule or
regulation, including Anti-Corruption Laws.


(ii)    “Leases” means those leases currently in place in respect of the Rigs
and transport equipment leased to Precision Drilling Services Saudi Arabia Co.
Ltd as set forth in Section 1.1(ii) of the Seller Disclosure Schedule.


(jj)    “Liability” means any liability or obligation, absolute or contingent,
accrued or unaccrued, known or unknown, matured or unmatured, liquidated or
unliquidated, due or to become due.


(kk)    “Loss” means any direct and actual losses or damages (including
reasonable attorney’s fees or other professional fees and expenses) and which
includes lost profits with respect to any Drilling Contract included in the
Purchased Assets (subject to the limitations and conditions set forth in Section
11.12), but excluding any special, incidental, indirect, exemplary, punitive or
consequential damages (including amounts calculated as a multiple of earnings or
other similar measure).


(ll)    “Material Adverse Effect” means any event, change, circumstance, effect
or other matter that has (or can be reasonably expected to have) a material
adverse effect on (i) the financial condition or results of operations or the
goodwill of the Business or the Purchased Assets, taken as a whole, or (ii) the
ability of Seller or any Selling Entity to consummate timely the Contemplated
Transactions; provided that none of the following, either alone or in
combination, will constitute, or be considered in determining whether there has
been, a Material Adverse Effect: any event, change, circumstance, effect or
other matter resulting from or related to (A) changes in financial markets,
general economic conditions (including prevailing interest rates, exchange
rates, commodity prices and fuel costs) or political conditions, (B) any action
taken or not taken at the request of, or consented to by, Purchaser, (C) changes
in Laws, IFRS (or any other applicable accounting standards) or enforcement or
interpretation thereof, (D) any outbreak or escalation of war or major
hostilities or any act of sabotage or terrorism, or (E) volcanoes, tsunamis,
pandemics, earthquakes, hurricanes, tornados or other natural disasters; except
with respect to clauses (A), (C) and (D), only to


5
434397/HOUDMS                        

--------------------------------------------------------------------------------





the extent that such changes disproportionately have a greater adverse impact on
the Business, taken as a whole, as compared to other companies operating in the
same industries and markets in which the Business operates.


(mm)    “Material Contract” means all Contracts included in the Purchased
Assets.


(nn)    “Novation Agreements” means the novation agreements to be entered into
by Precision Drilling Services Saudi Arabia Co. Ltd, the relevant KSA Customer
and Purchaser’s Designated Affiliate in respect of the KSA Contracted Rigs, in
such form as the Parties reasonably shall agree (such agreement not to be
unreasonably withheld).


(oo)    “Ordinary Course” means the ordinary and usual course of the Business
consistent with past practice, including without limitation as it relates to the
operation and maintenance of the Rigs (and the replacement and refurbishment of
Rig inventory, spare parts and consumable materials).


(pp)    “Other Taxes” means all Taxes with respect to the Purchased Assets that
are not Retained Taxes.


(qq)    “Permitted Encumbrance” means any (i) carrier’s, warehousemen’s,
mechanic’s, materialmen’s and other similar liens arising or incurred in the
Ordinary Course of the Business that do not materially detract from the value of
the property encumbered thereby, (ii) liens for Taxes that are not yet due and
payable or that are being contested in good faith, (iii) pledges or deposits
under workmen’s compensation Laws, unemployment insurance Laws or similar
legislation or guaranties and deposits to secure public or statutory obligations
of such entity, in each case to the extent securing obligations which constitute
Excluded Liabilities which are not overdue for payment and which will be paid by
Seller or its Affiliates immediately following the Closing pursuant to this
Agreement or any other Transaction Document and which when taken together with
all other Permitted Encumbrances do not secure an amount which in aggregate is
in excess of $50,000 and (iv) such other liens, Encumbrances or defects or
imperfections of title set forth in Section 1.1(qq) of the Seller Disclosure
Schedule.


(rr)    “Person” means an individual or an entity, including a corporation,
limited liability or other company, joint venture, partnership, trust,
association or other business or investment entity, or any Governmental
Authority.


(ss)    “Post-Closing Period” means any Tax period that begins after the Closing
Date and the portion of any Straddle Period that begins after the Closing Date.


(tt)    “Pre-Closing Period” means any Tax period ending on or before the
Closing Date and the portion of any Straddle Period that ends on the Closing
Date.


(uu)    “Proceeding” means any action, mediation, arbitration, investigation,
litigation, enforcement proceeding or suit commenced, brought by or before, or
otherwise involving, any Governmental Authority court, tribunal, department
board, agency or arbitrator.


(vv)    “Purchased Assets” means all of the right, title and interest in and to
the following (which right title and interest are held by the Selling Entities):


i.the Rigs and related equipment (including transportation equipment) set forth
on Section 1.1(vv)(i) of the Seller Disclosure Schedule;


ii.the drilling and other Contracts set forth on Section 1.1(vv)(ii) of the
Seller Disclosure Schedule;


6
434397/HOUDMS                        

--------------------------------------------------------------------------------







iii.all other equipment, inventories, including raw materials, works in process,
semifinished and finished products, replacement and spare parts, packaging and
labelling materials, operating supplies (including all broached and unbroached
provisions) and inventory in transit or deposited in a warehouse, in each case
related to the Rigs to the extent used or intended for use in the Business; and


iv.the Business Intellectual Property and Records relating to the Business.


(ww)    “Records” all records and other storage media, regardless of form or
characteristics, containing Business Information or on or in which Business
Information is recorded or stored, whether machine-readable or not (including
computer disks, hard drives, servers, universal serial bus (USB) sticks, the
cloud, books, photographs and other documentary materials), but in each case
excluding portions of such items to the extent they are (i) included in, or
primarily related to, any assets of Seller or its Affiliates that are not
Purchased Assets or (ii) Excluded Liabilities.


(xx)    “Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Material into the environment.


(yy)    “Retained Taxes” means all Taxes (i) borne or otherwise imposed by Law
on Seller, the Selling Entities or any of their Affiliates with respect to such
entity’s income or capital gains as a result of the transfer of the Purchased
Assets and (ii) with respect to the Purchased Assets, in each case for or
relating to (as determined under Section 9.2) any Pre-Closing Period; provided
that Retained Taxes shall not include (a) any Transfer Taxes (other than
Transfer Taxes resulting from a wrongfully transferred Purchased Asset pursuant
to Section 9.4), and (b) any Taxes resulting from any non-ordinary course of
business transactions effectuated by Purchaser on the Closing Date, except for
those transactions, if any, expressly provided for in the Transaction Documents.


(zz)    “Rigs” means, collectively, the drilling rigs set forth in Section
1.1(vv)(i) of the Seller Disclosure Schedule, and related drawings, operating
manuals and other documents pertaining thereto.


(aaa)    “Schedule” means the Seller Disclosure Schedule or the Purchaser
Disclosure Schedule, as the context requires.


(bbb)    “Seller Plan” means any plan, fund or program maintained, sponsored or
contributed to by Seller, any Selling Entity, or any of their respective
Affiliates, providing compensation (other than salary), benefits, pension,
retirement, superannuation, profit sharing, stock bonus, stock option, stock
purchase, phantom or stock equivalent, bonus, thirteenth month, incentive,
deferred compensation, hospitalization, medical, dental, vision, vacation, life
insurance, death benefit, sick pay, disability, severance, termination
indemnity, redundancy pay, fringe benefit or similar employee benefits to
Employees and former Employees, including officers and directors of the
Business, but excluding (a) any Contract, plan, fund or program required to be
maintained or contributed to by the Laws of the applicable jurisdiction and (b)
any governmental plan or program requiring the mandatory payment of social
insurance Taxes or similar contributions to a governmental fund with respect to
the wages of an Employee.


(ccc)    “Selling Entities” means, collectively, those entities set forth in
Section 1.1(ccc) of the Seller Disclosure Schedule that will sell, transfer and
assign the Purchased Assets and Assumed Liabilities to Purchaser (or a
Designated Affiliate) pursuant to this Agreement.


(ddd)    “Seller Parent” means Weatherford International plc, an Irish public
limited company.


7
434397/HOUDMS                        

--------------------------------------------------------------------------------







(eee)    “Straddle Period” means any Tax period that begins before and ends
after the Closing Time.


(fff)    “Subsidiary” means, with respect to a specified Person, any Person of
which securities having the power to elect a majority of that Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that Person are held by the specified Person or one or
more of its Subsidiaries.


(ggg)    “Tax” means (a) any country, state, local, or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental, capital
stock, capital duty, disability, estimated, gains, wealth, welfare, employee’s
income withholding, other withholding, unemployment or social security, housing
fund contributions, social security contributions, retirement savings fund
contributions or other tax or contributions of whatever kind (including any fee,
assessment or other charges or similar items in the nature of or in lieu of any
tax) that is imposed by any Governmental Authority and (b) any interest, fines,
penalties or additions resulting from, attributable to, or incurred in
connection with any item described in provision (a) of this definition or any
related contest or dispute.


(hhh)    “Tax Attributes” means any net operating loss, net capital loss,
investment tax credit, foreign tax credit, charitable deduction or any other
credit or tax attribute that could be carried forward or back to reduce Taxes
(including deductions and credits relating to alternative minimum Taxes).


(iii)    “Tax Benefit” shall mean a current reduction in the Indemnified Party’s
Taxes (calculated net of any Tax detriment resulting from the receipt of any
indemnification payment) arising from a Tax deduction, credit or refund. In
computing the amount of any such Tax Benefit, the Indemnified Party shall be
deemed to recognize all other items of income, gain, loss, deduction or credit
before recognizing any item arising from the receipt of any indemnity payment
hereunder or the incurrence or payment of any indemnified Loss.


(jjj)    “Tax Contest” means an audit, claim, demand, dispute or Proceeding
relating to Taxes.


(kkk)    “Tax Return” means any report, return, declaration, claim for refund,
or information return or statement related to Taxes, including (without
limitation) any of the same which are required to be filed with any Governmental
Authority including any schedule or attachment thereto, and including any
amendment thereof.


(lll)    “Termination Cap” means an amount equal to 7% of the Cash Consideration
as agreed liquidated damages.
(mmm)    “Territory” means the Kingdom of Saudi Arabia.


(nnn)    “Third Party” means any Person other than Seller, any Selling Entity,
Purchaser, and their respective Affiliates (and expressly excluding any
Employees or Independent Contractors).


(ooo)    “Trademark” means any trademark, trademark registration, trademark
application, service mark, trade name, logo, business name or brand name and all
goodwill associated with any trademark.


8
434397/HOUDMS                        

--------------------------------------------------------------------------------







(ppp)    “Transaction Documents” means, collectively, this Agreement, the
Ancillary Agreements, the Escrow Agreement, the Transition Services Agreement,
the Deeds of Release, the Novation Agreements and any other agreements as the
Parties may mutually agree.


(qqq)    “Transfer Taxes” means all transfer, documentary, sales, excise, use,
registration, value-added, stamp, registration, recording, and other similar
Taxes (including any penalties, interest, and additions to Tax) incurred in
connection with the transfer of Purchased Assets by any Selling Entity to the
Designated Affiliates of Purchaser pursuant to this Agreement and the
Contemplated Transactions.


(rrr)    “Transferring Employees” means all Employees who receive and accept an
offer of employment from Purchaser or its Designated Affiliates as of the
Closing Date.


(sss)    “Transition Services Agreement” means the transition services agreement
to be entered into between Seller and Purchaser in connection with services to
be provided by Seller or its Affiliates to the Business after the Closing,
substantially in the form attached hereto as Exhibit A.


(ttt)    “Transitional Marks” means the Trademarks set forth in Section 1.1(ttt)
of the Seller Disclosure Schedule.


(uuu)    “U.S.” means the United States of America.


Section 1.2    Additional Defined Terms. For purposes of this Agreement and the
Transaction Documents, the following terms have the meanings specified in the
indicated Section of this Agreement:
Defined Term
Section
Agreement
Preamble
Asset Transfer Agreements
2.3
Bankruptcy and Equity Exception
3.2(a)
Business Intellectual Property
3.6
Cash Consideration
2.4
Claim Notice
8.3(a)
Closing
2.6(a)
Closing Date
2.6(a)
Closing Time
2.6(a)
Controlling Party
8.3(d)
Deductible
8.5(a)
Deposit
2.4(a)
Dispute Representatives
11.11(a)
Employees List
3.9(a)
End Date
7.1(f)
Escrow Agent
2.4(a)
Escrow Agreement
2.4(a)
Excluded Liabilities
2.2
Excluded Rig
6.1(f)
Final Allocation
2.5
Financing Commitments
4.6
ICC
11.11(b)
Indemnified Party
8.3(a)
Indemnifying Party
8.3(a)



9
434397/HOUDMS                        

--------------------------------------------------------------------------------







Independent Contractors List
3.9(a)
KSA Cash Consideration
2.4
Non-controlling Party
8.3(d)
Party
Preamble
Purchase Price
2.4
Purchaser
Preamble
Purchaser Disclosure Schedule
Article 4
Purchaser Indemnified Parties
8.1
Recipient
9.3(a)
Relevant Amount
5.10
Rig Capital Expenditure Program
5.2(b)
Rules
11.11(b)
Seller
Preamble
Seller Disclosure Schedule
Article 3
Seller Guarantees
5.10
Seller Indemnified Parties
8.2
Third Party Claim
8.3(b)
Transfer Agreements
2.3



Section 1.3    Construction. Any reference in this Agreement to an “Article,”
“Section,” “Exhibit” or “Schedule” refers to the corresponding Article, Section,
Exhibit or Schedule of or to this Agreement, unless the context indicates
otherwise. The table of contents and the headings of Articles and Sections are
provided for convenience only and are not intended to affect the construction or
interpretation of this Agreement. All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require. The words
“including,” “includes,” or “include” are to be read as listing non-exclusive
examples of the matters referred to, whether or not words such as “without
limitation” or “but not limited to” are used in each instance. Where this
Agreement states that a party “shall”, “will” or “must” perform in some manner
or otherwise act or omit to act, it means that the party is legally obligated to
do so in accordance with this Agreement. Any reference to a statute is deemed
also to refer to any amendments or successor legislation as in effect at the
relevant time. Any reference to a Contract or other document as of a given date
means the Contract or other document as amended, supplemented and modified from
time to time through such date.


Section 1.4    Currency. Any monetary amount used or referred to under this
Agreement as of or after the Closing Date (as defined below) shall be in U.S.
Dollars. If any Law requires the use of a local currency, the conversion rate
from or to U.S. Dollars shall be calculated using the then-current spot currency
exchange rate as provided by Bloomberg as of 3:00 p.m. Houston, Texas time on
the Business Day prior to the day on which such monetary amount is required to
be determined pursuant to this Agreement.


Article 2
THE TRANSACTION


Section 2.1    Purchase and Sale of Purchased Assets. Upon the terms and subject
to the conditions of this Agreement, Seller shall, against the receipt by Seller
of the consideration specified in Section 2.4, cause each Selling Entity to
sell, transfer and assign to Purchaser (or its Designated Affiliates), and
Purchaser shall purchase and acquire on behalf of itself and its Designated
Affiliates the Purchased Assets from the Selling Entities, free and clear


10
434397/HOUDMS                        

--------------------------------------------------------------------------------





of all Encumbrances (except with respect to the Purchased Assets other than the
Rigs, which shall be sold, transferred and assigned, free and clear of all
Encumbrances other than Permitted Encumbrances).


Section 2.2    Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement, effective at the time of the Closing (as defined
below) Purchaser shall, or shall cause each applicable Designated Affiliate to
assume and timely satisfy, pay, perform and discharge when due the Assumed
Liabilities. Except as otherwise provided herein, the Selling Entities shall
retain all Liabilities of the Selling Entities other than the Assumed
Liabilities (the “Excluded Liabilities”).


Section 2.3    Local Transfer Agreements. In furtherance of the purchase and
sale of the Purchased Assets pursuant to Section 2.1 and the assumption of the
Assumed Liabilities pursuant to Section 2.2, subject to the conditions in this
Agreement, at the Closing the Parties shall and shall cause their respective
Affiliates to enter into (i) short form asset transfer agreements in the form
attached hereto as Exhibit B (“Asset Transfer Agreement”), except for: (a) the
deletion of provisions which are inapplicable to the Purchased Assets or Assumed
Liabilities within the applicable jurisdiction; (b) such changes as may be
necessary to satisfy the requirements of applicable local Law, including any
delayed closing resulting from applicable Law; and (c) such changes as may be
reasonably agreed upon in writing by the Parties, and (ii) such other forms and
documents reasonably required to effect the transfer of the Purchased Assets and
assumption of the Assumed Liabilities, in each case subject to the conditions of
this Agreement (collectively, the “Transfer Agreements”). The Transfer
Agreements are intended to be simple transfer agreements solely to reaffirm
representations and warranties as to title and certain other matters and to
ensure compliance with applicable local Laws relating to the transfer of the
Purchased Assets and Assumed Liabilities or to cause the transfer of the
Purchased Assets and Assumed Liabilities under applicable local Law, which
cannot be accomplished through this Agreement alone.


Section 2.4    Consideration. The consideration for the Purchased Assets (the
“Purchase Price”) consists of (i) the payment at the Closing by Purchaser of
$92,500,000 for the Purchased Assets (“KSA Cash Consideration”), reduced by the
amount of any Backlog Deduction and any Excluded Rig Deduction, as applicable,
calculated on the Closing Date (the “Cash Consideration”) and (ii) the
assumption by Purchaser of the Assumed Liabilities. The Purchase Price shall be
exclusive of any value added taxes, at the Closing. The Cash Consideration shall
be paid as follows:


(a)On the Effective Date, Purchaser, on behalf of itself and the Designated
Affiliates, is delivering an amount in cash in immediately available funds equal
to $13,875,000 (the “Deposit”) to U.S. Bank National Association, as escrow
agent (“Escrow Agent”), pursuant to the terms of this Section 2.4(a) and an
escrow agreement executed by Seller, Purchaser and the Escrow Agent on the
Effective Date (the “Escrow Agreement”). Seller has executed and delivered this
Agreement first and immediately on Purchaser’s execution and delivery of this
Agreement, Purchaser has provided Seller a copy of wire instructions (in the
form of a SWIFT code and related paperwork) evidencing the sending of the
Deposit funds via wire pursuant to which the Deposit is being delivered to the
Escrow Agent. At the Closing, the Deposit (together with any accrued interest
thereon) less 50% of the fees and expenses of the Escrow Agent, shall be
credited against the Purchase Price and paid to Seller pursuant to the Escrow
Agreement. Seller shall pay 50% of the fees and expenses of the Escrow Agent on
the Closing. If this Agreement is terminated in accordance with Section 7.1, the
Deposit shall be distributed in accordance with Section 7.3(b).


(b)Subject to the terms and conditions of this Agreement, at the Closing,
Purchaser, on behalf of itself and the Designated Affiliates, shall (i) pay to
Seller, on behalf of itself and the Designated Affiliates, the Cash
Consideration (less the amount of any Backlog Deduction or Excluded Rig
Deduction, as applicable), less the amount to be credited against the Purchase
Price in accordance with Section 2.4(a), to such bank account(s) of Seller or
the


11
434397/HOUDMS                        

--------------------------------------------------------------------------------





Selling Entities designated by Seller and (ii) assume, or cause its Designated
Affiliates to assume, the Assumed Liabilities.


Section 2.5    Allocation of Purchase Price. Seller and Purchaser agree to
allocate the Purchase Price for all Tax and Purchaser’s financing purposes in
accordance with the consideration paid for the Purchased Assets as set forth in
Exhibit C (the “Final Allocation”). Each of Seller and Purchaser and their
respective Affiliates shall (a) timely file all forms and Tax Returns required
to be filed in connection with the Final Allocation, (b) be bound by such Final
Allocation for purposes of determining Taxes related to the transfer of the
Purchased Assets, (c) prepare and file, or cause to be prepared and filed, its
Tax Returns on a basis consistent with such Final Allocation and (d) take no
position, or cause no position to be taken, inconsistent with such Final
Allocation on any applicable Tax Return, in any Proceeding before any
Governmental Authority, in any report made for Tax purposes, in any Tax
litigation, or otherwise with respect to any Tax. If the Final Allocation is
disputed by any Governmental Authority, the Party receiving notice of such
dispute will promptly notify the other Party concerning the existence and
resolution of such dispute and the Parties agree to use their commercially
reasonable best efforts to defend such Final Allocation in such dispute. The
Parties acknowledge that the Final Allocation shall not be binding in relation
to claims, disputes or Proceedings other than those within the scope of this
Section 2.5.


Section 2.6    Closing.
  
(a)The consummation of the Contemplated Transactions (the “Closing”) shall take
place at the offices of Baker & McKenzie LLP, 700 Louisiana Street, Suite 3000,
Houston, Texas, 77002 U.S., at 10:00 a.m., local time, on the third Business Day
following the satisfaction or waiver by the relevant Party of the conditions to
the obligations of the Parties set forth in Article 6 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver by the relevant Party of those conditions), or at
such other place or at such other time or on such other date as the Parties may
mutually agree in writing (any such date, the “Closing Date”). For all purposes
under this Agreement and each of the Transaction Documents, all matters at the
Closing will be considered to take place simultaneously, no delivery of any
document will be deemed complete until all transactions and deliveries of
documents are completed, and the Closing will be deemed to have occurred at such
time as mutually agreed on the Closing Date (the “Closing Time”), on the Closing
Date irrespective of the actual occurrence of the Closing at any particular time
on the Closing Date.


(b)At the Closing, the purchase and sale of all of the Purchased Assets shall be
consummated upon satisfaction or waiver of the conditions set forth in Section
6.1 and Section 6.2 (other than those conditions that by their nature are to be
satisfied at the related Closing, but subject to the fulfillment or waiver of
those conditions).


Section 2.7    Closing Deliverables.


(a)At the Closing, Seller shall deliver, or cause to be delivered, to Purchaser:


(i)the Transaction Documents (and any deliverables required at Closing under the
terms of those Transaction Documents) executed by Seller, any Selling Entity, or
their respective Affiliates, as applicable;


(ii)a certificate, dated as of the Closing Date, executed by Seller confirming
the satisfaction of the conditions specified in Section 6.1(a) and 6.1(b) and
the incumbency of each officer of Seller and any Selling Entity executing this
Agreement and any Transaction Document;


12
434397/HOUDMS                        

--------------------------------------------------------------------------------





(iii)a copy of the resolutions of the board of directors (or equivalent
governing body) of Seller and each Selling Entity authorizing the execution of
this Agreement, any amendment thereof, and the Transaction Documents to which
they are a party, and a certified excerpt of the resolutions of the board of
directors of Seller Parent approving the Contemplated Transactions; and


(iv)such evidence as Purchaser shall reasonably require that all payments and
other benefits due to any Employee due to the consummation of the sale of the
Purchased Assets as referred to in Section 3.9(c) of the Seller Disclosure
Schedule have been settled by Seller.


(b)At the Closing, Purchaser shall deliver, or cause to be delivered, to Seller:


(i)such part of the Cash Consideration as is due in accordance with Section 2.4
by wire transfer of immediately available funds into the account(s) designated
in writing by Seller;


(ii)the Transaction Documents executed by Purchaser or the Designated
Affiliates, or their respective Affiliates, as applicable;


(iii)a certificate, dated as of the Closing Date, executed by Purchaser
confirming the satisfaction of the conditions specified in Section 6.2(a) and
6.2(b) and the incumbency of each officer of Purchaser and any Designated
Affiliate executing this Agreement and any Transaction Document; and


(iv)a copy of the resolutions of the board of directors (or equivalent governing
body) of Purchaser and each Designated Affiliate authorizing the execution of
this Agreement, any amendment thereof, and the Transaction Documents to which
they are a party.


Section 2.8    No Ongoing or Transition Services. Except as provided for in this
Agreement and the Transition Services Agreement, which shall be limited in scope
to the transition services set forth therein at the Closing, Seller shall not be
required to provide any management, facilities, data processing, accounting,
insurance, banking, personnel, legal, compliance, communications and other
services and related products to Purchaser or any of its respective Affiliates
after the Closing, it being acknowledged and agreed that (except as set out
therein) all such services and products, including any Contracts or
understandings with respect thereto, will cease and terminate at the Closing
without any further action or Liability on the part of Seller or its Affiliates.


Section 2.9    Consents. Save as provided for herein, neither this Agreement nor
any Ancillary Agreement effects an assignment of any Material Contract or any
other Purchased Asset if applicable local Law would nevertheless deem this
Agreement or any Ancillary Agreement to be an assignment, and such constructive
assignment thereof, without the consent of a Third Party, would constitute a
breach or other contravention thereof or would be ineffective with respect to
any party thereto, and with respect to any such Material Contract or other
Purchased Asset, the Parties will use commercially reasonable best efforts to
obtain as promptly as practicable after the Closing the consent of the
applicable Third Party or, alternatively, written confirmation from such Third
Party reasonably satisfactory to the Parties that such consent is not required.
In no event, however, will Seller or any of its Affiliates or Purchaser or its
Affiliates be obligated to pay any money to any Person or to offer or grant
other financial or other accommodations to any Person or otherwise incur any
Liability in connection with obtaining any consent, waiver, confirmation,
novation or approval with respect to any such Material Contract or other
Purchased Asset. Except as required by in Section 6.1(c) or Section 6.2(c), the
failure by Purchaser or Seller to obtain any required consent, waiver,
confirmation, novation or approval with respect to any such Material Contract or
other Purchased Asset will not relieve any Party from its obligation to
consummate the Contemplated Transactions at the Closing unless such failure
shall


13
434397/HOUDMS                        

--------------------------------------------------------------------------------





constitute a Material Adverse Effect. If and when such consent, waiver,
confirmation, novation or approval is obtained, Seller shall promptly transfer
and assign such Material Contract or other Purchased Asset to Purchaser in
accordance with this Agreement. For the avoidance of doubt nothing in this
Section 2.9 shall apply to the Drilling Contracts subject of the Novation
Agreements. Unless and until any Material Contract or other Purchased Asset is
assigned, Seller shall procure that the party to such Material Contract or owner
of such Purchased Asset continue its corporate existence and shall hold such
Material Contract, or Purchased Asset and any monies, goods or other benefits
received thereunder as trustee for Purchaser and its Designated Affiliates in
title absolutely. Purchaser shall (if such sub-contracting is permissible and
lawful under the Material Contract in question), as sub-contractor, perform all
the obligations under such Material Contract and, where sub-contracting is not
permissible, Purchaser shall perform such obligations as agent and unless and
until any such Material Contract is assigned, Seller shall give all such
assistance as Purchaser may reasonably require to enable Purchaser to enforce
its rights under such Material Contract and (without limitation) shall provide
access to all relevant books, documents and other information in relation to
such Material Contract as Purchaser may require from time to time. If a Third
Party consent to assignment of a Material Contract is refused, or otherwise not
obtained on terms reasonably satisfactory to Purchaser within 90 Business Days
of the Closing, Purchaser shall be entitled to require Seller to serve proper
notice to terminate that Material Contract.


Article 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Purchaser (i) as of the Effective Date and
(ii) as of the Closing Date, in each case solely with respect to the Territory
and underlying Business, except as set forth on the disclosure schedule
delivered by Seller to Purchaser concurrently with the execution and delivery of
this Agreement and effective as of the Effective Date (the “Seller Disclosure
Schedule”), as follows:
Section 3.1    Organization and Good Standing. Seller is a Swiss company with
limited liability, validly existing and in good standing under the Laws of
Switzerland. Seller Parent and each Selling Entity is a corporation or other
legal entity validly existing and in good standing (to the extent such concept
is applicable in the relevant jurisdiction) under the Laws of its jurisdiction
of its organization.


Section 3.2    Authority and Enforceability.


(a)Seller and Seller Parent each have all requisite power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement and the
consummation of the Contemplated Transactions has been duly authorized by all
necessary action on the part of Seller and Seller Parent. Seller and Seller
Parent have each duly and validly executed and delivered this Agreement and
assuming the due authorization, execution and delivery of this Agreement by
Purchaser, this Agreement constitutes the valid and binding obligation of Seller
and Seller Parent, respectively, enforceable against Seller and Seller Parent,
respectively, in accordance with its terms, subject to (i) Laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
(ii) Laws governing specific performance, injunctive relief and other equitable
remedies (the “Bankruptcy and Equity Exception”).


(b)Seller and the Selling Entities have all requisite power and authority to
execute and deliver such other Transaction Documents to which they are a party
and to perform their obligations under such Transaction Documents to which they
are a party. The execution, delivery and performance by Seller and each Selling
Entity of each Transaction Document to which it shall be a party, and the
consummation by such entity of the transactions contemplated thereby,


14
434397/HOUDMS                        

--------------------------------------------------------------------------------





will be, prior to the applicable Closing, duly authorized by all necessary
action on the part of Seller and each Selling Entity that is party thereto. Each
Transaction Document, assuming the due authorization, execution and delivery of
such Transaction Document by the other parties thereto, will constitute the
valid and binding obligation of Seller and each Selling Entity that is party
thereto, enforceable against Seller and each such Selling Entity in accordance
with its terms, subject to the Bankruptcy and Equity Exception.


Section 3.3    No Conflict. Neither the execution and delivery of this Agreement
by Seller or Seller Parent, or the execution and delivery of any other
Transaction Document by Seller, Seller Parent or the Selling Entities, nor the
consummation by Seller, Seller Parent or the Selling Entities of the
Contemplated Transactions (a) violates the articles of association or other
applicable charter or organizational documents of Seller, Seller Parent or the
Selling Entities, (b) results in a material breach or material default under, or
create in any Person the right to terminate, cancel, accelerate or modify, or
require any notice, consent or waiver under, any Material Contract, or relieves
any Person of any material obligation owed under a Material Contract, (c)
violates any Law, Judgment or Governmental Authorization applicable to Seller,
Seller Parent or the Selling Entities (in each case only to the extent it
relates to the Business) or (d) requires Seller, Seller Parent or any Selling
Entity to obtain any Governmental Authorization or make any filing with any
Governmental Authority other than (i) compliance with the applicable
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934, (ii) compliance with the rules and regulations of the New York Stock
Exchange, (iii) filings and Governmental Authorizations required under, and
compliance with other applicable requirements of Antitrust Laws and (iv)
compliance with any applicable state or provincial securities or blue sky Laws.


Section 3.4    Operation of the Business. From December 31, 2017 (i) the
Business has been carried out and conducted in the Ordinary Course other than
actions taken in furtherance of the Contemplated Transactions, (ii) there has
not been (A) any sale, lease, license, pledge or other disposition of, or
Encumbrance on, any of the Purchased Assets (other than sales or dispositions of
inventory that is obsolete and no longer required by the Business), or (B) any
damage to, or loss of, any Purchased Asset that is material to the Business
(except for any normal wear and tear in the Ordinary Course) and (iii) there has
not been any Material Adverse Effect.


Section 3.5    Title to Purchased Assets; Sufficiency of Purchased Assets.


(a)The Selling Entities have good and marketable title to the Rigs, and to the
other Purchased Assets, free and clear of any Encumbrances (except in the case
of Purchased Assets other than the Rigs, in which case such Purchased Assets are
free and clear of any Encumbrances other than Permitted Encumbrances).


(b)Each of the Rigs included in the Purchased Assets remains in the same
condition as of date of the latest physical inspection of such Rigs by Purchaser
or its agents prior to the Effective Date at which Seller or its agents were
present, normal fair wear and tear in the Ordinary Course excepted.


(c)The importation of the Rigs into the Territory (by the relevant Selling
Entity) was done in accordance with applicable Law in all material respects.


Section 3.6    Intellectual Property. The Selling Entities own or otherwise have
the right to use all material Intellectual Property used by each respective
Selling Entity in the operation of the Business as presently conducted (the
“Business Intellectual Property”). To Seller’s Knowledge, the operation of the
Business as presently conducted does not infringe or violate, or constitute a
misappropriation of, in any respect, any Intellectual Property rights of any
Person. To Seller’s Knowledge, no other Person is infringing, violating or
misappropriating any of the Business Intellectual Property. Seller has not
received written notification from any Third Party alleging that any Selling
Entity infringes any Intellectual Property of such Third Party. Section 3.6 of
the Seller Disclosure Schedule lists the material Business Intellectual
Property.


15
434397/HOUDMS                        

--------------------------------------------------------------------------------





There are no pending disputes between Seller, its Affiliates and any other
Person relating to the Business Intellectual Property. Seller has taken all
commercially reasonable steps necessary to protect and maintain the
confidentiality of all material Business Information that comprises Business
Intellectual Property.


Section 3.7    Contracts.


(a)Seller has made available to Purchaser a true and complete copy of each
Material Contract. With respect to each such Material Contract, no Selling
Entity, as applicable, party to the Material Contract, nor, to Seller’s
Knowledge, any other party to the Material Contract is in material breach or
default under the Material Contract and, to Seller’s Knowledge, no event has
occurred, is subsisting or is likely to arise which, with the giving of notice
and/or lapse of time is likely to constitute or result in any material breach or
default under a Material Contract. No party to any Material Contract has given
notice of its intention to terminate, or to Seller’s Knowledge has sought to
repudiate or disclaim, such Material Contract or any obligation thereunder. Each
Material Contract is enforceable by the Selling Entity party thereto in
accordance with its terms subject to the Bankruptcy and Equity Exception.
(b)No Material Contract is a Contract under which any Person has been authorized
to act as a distributor, dealer, sales representative, authorized agent or
authorized service Person, or otherwise provides for the payment of any
indemnity or compensation whatsoever on the entry into or termination of any
arrangement, in connection with the Business.
(c)Complete and accurate particulars of the daily rates that are payable as at
the Effective Date under each of the Drilling Contracts, and the remaining fixed
duration of those Drilling Contracts are set forth in Section 1.1(vv)(ii) of the
Seller Disclosure Schedule.
Section 3.8    Tax Matters.


(a)    (i) All income Tax Returns and all other material Tax Returns required to
be filed by the Selling Entities solely with respect to the Purchased Assets
have been timely and appropriately filed in accordance with applicable Law, (ii)
all such Tax Returns are true, complete and correct; and (iii) all Taxes with
respect to the Purchased Assets that are or have become due, have been timely
paid.


(b)    All Taxes with respect to the Purchased Assets that are or have been
required by Law to have been withheld or collected in connection with amounts
paid or owing to any employee, independent contractor, creditor, stakeholder,
member or other Third Party have been properly withheld or collected, and, to
the extent required by applicable Law, have been paid over to the proper
Governmental Authority.


(c)    To Seller’s Knowledge, no audits or other Proceedings with respect to the
Purchased Assets are pending or being conducted, nor has Seller or the Selling
Entities received any written notice from any Governmental Authority that any
such audit or other Proceeding is pending or threatened.


(d)    None of Seller or the Selling Entities has waived any statute of
limitations with respect to any Taxes or agreed to an extension of time with
respect to a Tax assessment or deficiency in any case with respect to any Taxes
relating to a Purchased Asset, which waiver or extension of time is currently
outstanding.


16
434397/HOUDMS                        

--------------------------------------------------------------------------------







Section 3.9    Employment, Benefit and Labor Matters.


(a)Section 3.9(a)(i) of the Seller Disclosure Schedule sets forth a list of all
Employees as of March 31, 2018 (“Employees List”), and Section 3.9(a)(ii) of the
Seller Disclosure Schedule sets forth a list of all Independent Contractors as
of March 31, 2018 (“Independent Contractors List”). To the extent permitted by
applicable Law, the Employees List will contain details of each Employee’s name,
date of commencement of employment, period of continuous employment, manner of
employment and name of employer, salary, other material benefits (including
bonuses, commission and employer pension contributions, as applicable) position,
and place of work. To the extent permitted by applicable Law, the Independent
Contractors List will contain details of each Independent Contractor’s name,
date of commencement of services, period of continuous service, name of
contracting party, fees and other material benefits payable, position and place
of work.
(b)Each of the Selling Entities (or other employers of the Employees) is in
compliance in all material respects with all applicable Contracts and Laws
pertaining to the employment of the Employees or the use of the services of any
Independent Contractor.
(c)Section 3.9(c) of the Seller Disclosure Schedule sets forth a list, as of the
date specified thereon, of: (i) any employment, severance and change of control
agreement with any executive officer or other senior managerial Employee or any
Independent Contractor (A) the benefits of which are contingent upon the
occurrence of the Contemplated Transactions, or (B) providing any guarantee of
employment or compensation; and (ii) any Contract or Seller Plan binding upon
Seller or the Selling Entities, any of the benefits of which will be increased,
or the vesting of the benefits of which will be accelerated, by the consummation
of the Contemplated Transactions (either alone or upon the termination of
employment following such transactions).
(d)Set forth in Section 3.9(d) of the Seller Disclosure Schedule is a list of
each material Seller Plan and the Employees that benefit from that material
Seller Plan. Employees will not be eligible to continue as “active” participants
under any Seller Plan after the Closing except as otherwise set forth in the
Transition Services Agreement, and even then, only to the extent permitted by
applicable Law. Seller has made available for review to Purchaser information
regarding, or the documents for, the Seller Plans.
(e)The Selling Entities (or other employers of the Employees) (solely with
respect to the Business) (i) are not involved in any dispute or negotiation with
any trade union or association of trade unions or organization or body of
employees or Independent Contractors; and (ii) have not recognized nor do they
have any agreement with any trade union or other organization of employees or
their representatives. No Employee of the Selling Entities (or other employers
of the Employees) is represented by any union or any collective bargaining
agreement.
(f)To Seller’s Knowledge, no Employee has formally objected to the transfer of
the Purchased Assets to Purchaser and its Designated Affiliates.
(g)There are no material unpaid amounts due to the Employees other than
remuneration accrued due to them or remuneration for the reimbursement of
business expenses.
(h)There are no material amounts outstanding or promised to the Employees, and
no material Liability has been incurred which remains undischarged, in each case
for breach of any employment Contract or Contract for services or redundancy
payments (statutory or otherwise, including protective awards) or compensation
under any applicable Law in respect of vacation or holiday pay, wrongful
dismissal, unfair dismissal, equal pay claims, sex, race or disability
discrimination, or otherwise.


17
434397/HOUDMS                        

--------------------------------------------------------------------------------







Section 3.10    Environmental Matters. The operation of the Business is in
compliance in all material respects with (a) all Environmental Laws and (b) all
Governmental Authorizations required for each Selling Entity under Environmental
Laws to conduct the Business as presently conducted; and no event has occurred,
is subsisting or to Seller’s Knowledge is likely to arise which is likely to
constitute or result in a breach of such Environmental Laws or such related
Governmental Authorizations. Neither Seller or the Selling Entities has received
any written notice stating that the conduct of the Business is currently in
violation of any Environmental Law. No Proceeding is pending or, to Seller’s
Knowledge, threatened against any Selling Entity that alleges a violation by any
Selling Entity of any applicable Environmental Laws (to the extent that they
relate to the Business). The Selling Entities have not received any enforcement,
prohibition, stop remediation, improvement or any other notice from or been
subject to any sanction imposed by any Governmental Authority in respect of any
Environmental Laws to the extent relating to the Business or the Purchased
Assets.


Section 3.11    Governmental Authorizations. Each Selling Entity has and is in
compliance in all material respects with all Governmental Authorizations that
are necessary for them to conduct the Business in the manner in which it is
conducted and own the Purchased Assets, and such Governmental Authorizations are
valid and in full force and effect. Section 3.11 of the Seller Disclosure
Schedule lists all material Governmental Authorizations held by any Selling
Entity (with respect to the operation of the Business) and Seller has made
available to Purchaser copies of all such Governmental Authorizations. The
consummation of the Contemplated Transactions will not result in, and no event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Governmental Authorization listed in Section 3.11 of the
Seller Disclosure Schedule (in whole or part) and the granting and maintenance
of the Governmental Authorizations has not been challenged by any Governmental
Authority or other Person.


Section 3.12    Legal Proceedings. There is no Proceeding currently outstanding,
pending or, to Seller’s Knowledge, threatened against any Selling Entity
including without limitation with respect to the operation of the Business or
the Purchased Assets or which questions or challenges the validity of this
Agreement or the Transaction Documents or that may prevent, delay, make illegal
or otherwise interfere with the ability of Seller or its Affiliates to
consummate any of the Contemplated Transactions, and to Seller’s Knowledge there
is no basis for any such Proceedings. There are no disputes between a
Governmental Authority and any Selling Entity with respect to any outstanding,
pending or threatened Proceeding, and the operation of the Business is not
affected by any final and non-appealable Judgment applicable to Seller, any
Selling Entity (including with respect to Antitrust Laws). There are no claims
outstanding in relation to the Seller Guarantees (as defined below) and, since
December 31, 2017, no material claims have been made under or in relation to the
Seller Guarantees.


Section 3.13    Compliance with Law.
  
(a)The conduct of the Business and the use of the Purchased Assets by each
Selling Entity has been carried out in compliance with all applicable Laws in
all material respects.
(b)Each of Seller and its Affiliates, to Seller’s Knowledge, is in compliance in
all material respects with all applicable Antitrust Laws and Anti‑Corruption
Laws, without limitation, those relating to the use and operation of the
Business. There is no Proceeding currently outstanding pending or, to Seller’s
Knowledge, threatened against any Selling Entity with respect Antitrust Laws or
Anti‑Corruption Laws as they relate to the Business or the Purchased Assets.
None of the Selling Entities, to Seller’s Knowledge, have agreed to undertake
any action or have given any commitment to any Governmental Authority with
respect to the enforcement of Antitrust Laws or Anti-Corruption Laws, in each
case as it relates to the Business or the Purchased Assets.


18
434397/HOUDMS                        

--------------------------------------------------------------------------------







Section 3.14    Insurance.


(a)All insurance policies with respect to the Purchased Assets are in full force
and effect and all premiums due and payable under such policies have been paid.
Seller has no Knowledge of any threatened termination of, or material premium
increase with respect to, any such policies.
(b)All the Rigs are, and have at all material times been, insured to their full
replacement or reinstatement value with a reputable insurer against fire and all
other risks customarily insured against by Persons carrying on the same type of
business as the Business, and Seller and its Affiliates have at all material
times adequately insured against accident, damage, injury, third party loss
(including product liability) and all other risks customarily insured against by
Persons carrying on a similar business to the Business.
(c)The Seller Disclosure Schedule contains complete and accurate details of all
insurance claims made by the Asset Selling Entities in relation to the Business
since December 31, 2017 through the Effective Date.
Section 3.15    Brokers Fees. No Selling Entity has, nor any other Person acting
on its behalf have incurred any obligation to pay any fees or commissions to any
broker, finder or agent in connection with any of the Contemplated Transactions
except with respect to Morgan Stanley & Co. LLC, which fees will be borne
entirely by Seller.


Section 3.16    Records. All Records have been maintained in accordance with the
policies and procedures of Sellers and its Affiliates and are in the possession
of Seller or the Selling Entities, as applicable.


Section 3.17    Transferring Employees.


(a)In respect of each of the Transferring Employees, Seller and its Affiliates
and, to Seller’s Knowledge, any other Person who is their employer, has: (i)
performed all obligations and duties required to be performed by them (and have
settled all outstanding and formal claims, demands, actions, complaints and
proceedings of which Seller or its Affiliates has Knowledge) whether arising
under contract, statute, at common law or in equity or under any applicable Law;
(ii) abided by the terms of any agreement or arrangement with any trade union,
employee representative or body of employees or their representatives (whether
binding or not) which may affect the Transferring Employees; (iii) fully
complied with any obligations to inform and consult with trade union or other
employee representatives on any matter concerning or arising from this Agreement
or the Contemplated Transactions or affecting the Transferring Employees; (iv)
maintained adequate, suitable and up-to-date records relating to the
Transferring Employees; and (v) paid or will have paid to the appropriate
authority all taxes, social security contributions and other levies due in
respect of the Transferring Employees on account of their employment up to and
including the Closing
(b)Save as disclosed, all contracts of service or for services with any of the
Transferring Employees are terminable at any time on three months' notice or
less without compensation (other than for unfair dismissal, termination without
cause or a statutory redundancy payment).
(c)Seller and any other Person who is their employer has not offered, promised
or agreed to any future variation in any contract of employment of any of the
Transferring Employees or any other person in respect of whom liability is
deemed to pass to Purchaser or any of its Designated Affiliates by virtue of the
Contemplated Transactions if consummated and no negotiations for an increase in
the remuneration or benefits of any Transferring Employee are current or likely
to take place within the period of three months after Closing, except such
modifications required by Contract (including collective bargaining agreement),
Law or occurring in the Ordinary Course (with respect to individual Transferring
Employees).


19
434397/HOUDMS                        

--------------------------------------------------------------------------------







(d)To Seller’s Knowledge, there are no terms under which the Transferring
Employees are employed and no circumstances have arisen which could give rise to
any claim for unlawful discrimination or unequal pay.
(e)Save as disclosed, or to Seller’s Knowledge, no Transferring Employee: (i)
has given or received notice to terminate their employment or engagement and no
Transferring Employee is entitled or intends or is likely to terminate such
employment or engagement as a result of the Parties entering into this Agreement
or Closing; (ii) has taken sick leave for a period of 21 days or more in any
six-month period within the three years ending on the Effective Date (whether or
not consecutive), or is receiving or is due to receive payment under any
sickness or disability or permanent health insurance scheme and, so far as
Seller is aware, there are no such claims pending or threatened and any and all
such claims are fully covered by insurance; (iii) is on secondment, maternity or
other statutory leave or otherwise absent from work; (iv) is subject to a
current disciplinary warning or procedure; (v) has objected or indicated an
objection to the transfer of the Business to Purchaser or its Designated
Affiliates; or (vi) has any entitlement to any accrued but unused holiday from
previous holiday years, or has taken holiday in excess of their accrued
entitlement as at the Effective Date.
(f)There is not in existence, and Seller and none of its Affiliates has proposed
or is proposing to introduce, any bonus, commission or profit-sharing scheme or
any other scheme or arrangement under which the Transferring Employees are or
would be entitled to participate in the profits of the Business.
(g)To Seller’s Knowledge, Seller and each of its Affiliates has completed all
questionnaires, co-operated with all inquiries and filed all pleadings within
any applicable time limit in connection with or in anticipation of any claim
arising out of the employment of any of the Transferring Employees.
Section 3.18    Effect of Contemplated Transactions. The execution and delivery
of this Agreement and the consummation of the Contemplated Transactions will not
result in the Selling Entities losing its pre-qualification status for contract
tenders with any of its customers or in any customer of or supplier to the
Business ceasing to deal, or substantially reducing the existing level of its
dealings, with the Business, and none of Seller or its’ Affiliates is aware of
any intention on the part of any such customer or supplier to cease so to deal
or so to reduce the existing level of such dealings.


Section 3.19    Insolvency. No Insolvency Event has occurred in relation to
Seller or each Selling Entity that prohibits, or may render ineffective, the
transfer of the Purchased Assets to Purchaser hereunder.


Article 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Seller (i) as of the Effective Date and
(ii) as of the Closing Date, except as set forth on the disclosure schedule
delivered by Purchaser to Seller concurrently with the execution and delivery of
this Agreement and effective as of the Effective Date (the “Purchaser Disclosure
Schedule”), as follows:
Section 4.1     Organization and Good Standing. Purchaser and each Designated
Affiliate is a corporation or other legal entity validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the Laws of its jurisdiction of organization, and has all requisite
corporate power and authority to conduct its business as it is presently
conducted.




20
434397/HOUDMS                        

--------------------------------------------------------------------------------










Section 4.2     Authority and Enforceability.
  
(a)Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement and the consummation of
the Contemplated Transactions have been duly authorized by all necessary action
on the part of Purchaser. Purchaser has duly and validly executed and delivered
this Agreement and assuming the due authorization, execution and delivery of
this Agreement by Seller, this Agreement constitutes the valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to the Bankruptcy and Equity Exception.


(b)Each Designated Affiliate has all requisite corporate power and authority to
execute and deliver each Transaction Document to which it shall be a party and
to perform its respective obligations under each such Transaction Document. The
execution, delivery and performance of each Transaction Document to which each
Designated Affiliate shall be a party and the consummation of the Contemplated
Transactions thereby, will be, prior to the Closing, duly authorized by all
necessary action on the part of each Designated Affiliate party thereto. Each
Transaction Document, assuming the due authorization, execution and delivery of
such Transaction Documents by the other parties thereto, will constitute the
valid and binding obligation of each Designated Affiliate party thereto,
enforceable against each Designated Affiliate party thereto in accordance with
its terms, subject to the Bankruptcy and Equity Exception.


Section 4.3     No Conflict. Neither the execution, delivery and performance by
Purchaser of this Agreement nor the consummation by Purchaser of the
Contemplated Transactions, will (a) conflict with or violate the certificate of
incorporation, bylaws or other applicable charter or organizational documents of
Purchaser, (b) result in a breach or default under or create in any Person the
right to terminate, cancel, accelerate or modify, or require any notice, consent
or waiver under, any Contract to which Purchaser is a party or by which
Purchaser is bound, in any case with or without due notice or lapse of time or
both, (c) violate any Law or Judgment applicable to Purchaser or (d) require
Purchaser to obtain any Governmental Authorization or make any filing with any
Governmental Authority; other than (i) compliance with the applicable
requirements of the UK Financial Services and Markets Act 2000, (ii) compliance
with the rules and regulations of the London Stock Exchange, (iii) filings and
Governmental Authorizations required under, and compliance with other applicable
requirements of Antitrust Laws and (iv) compliance with any applicable state or
provincial securities or blue sky Laws.


Section 4.4     Legal Proceedings. There is no Proceeding pending or, to
Purchaser’s Knowledge, threatened against Purchaser or any of its Affiliates
that questions or challenges the validity of this Agreement or the Transaction
Documents or that may prevent, delay, make illegal or otherwise interfere with
the ability of Purchaser or any Designated Affiliate to consummate any of the
Contemplated Transactions.


Section 4.5     Brokers Fees. Neither Purchaser or any Designated Affiliate nor
any Person acting on their behalf has incurred any obligation to pay any fees or
commissions to any broker, finder or agent in connection with any of the
Contemplated Transactions.


Section 4.6     Financial Capacity. Purchaser (a) has sufficient funds or (b)
has obtained binding commitments (“Financing Commitments”) from reputable banks
and/or other financial institutions (evidence of which have been provided to
Seller) to provide all of the immediately available funds required to consummate
the Contemplated Transactions. The Financing Commitments do not contain any
conditions that would impair the ability of Purchaser or any Designated
Affiliate to perform their respective obligations under this Agreement and
consummate the Contemplated Transactions. Purchaser knows of no circumstance or
condition that will prevent the availability of the requisite immediately
available funds to consummate the Contemplated Transactions.


21
434397/HOUDMS                        

--------------------------------------------------------------------------------







Section 4.7     Independent Investigation. Purchaser has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition and prospects of
the Business and each of the Selling Entities as it has deemed appropriate,
which investigation, review and analysis was done by Purchaser and its
Affiliates and representatives. In entering into this Agreement, Purchaser
acknowledges that it has relied solely upon the aforementioned investigation,
review and analysis and not on any factual representations or opinions of
Seller, its Affiliates or any of their representatives (except the
representations and warranties set forth in Article 3 or any other Transaction
Document). Purchaser acknowledges that the representations and warranties set
forth in Article 3 or any other Transaction Document are the only
representations and warranties made by Seller with respect to the Business, the
Selling Entities, the Purchased Assets, the Assumed Liabilities or any other
matter relating to the Contemplated Transactions. Purchaser hereby acknowledges
and agrees that other than the representations and warranties set forth in
Article 3 or any other Transaction Document, none of Seller, the Selling
Entities, any of their Affiliates, or any of their respective officers,
directors, employees, agents, representatives or stockholders make or have made
any representation or warranty, express or implied, at law or in equity, as to
any matter whatsoever relating to the Business, the Selling Entities, the
Purchased Assets, the Assumed Liabilities or any other matter relating to the
Contemplated Transactions including as to (i) merchantability or fitness for any
particular use or purpose, (ii) the operation of the Business by Purchaser after
the Closing in any manner or (iii) the probable success or profitability of the
Business after the Closing.




Article 5
COVENANTS


Section 5.1     Access and Investigation. Until the Closing (or until the
termination of this Agreement as provided in Section 7.1) and upon reasonable
advance written notice from Purchaser, Seller will, and will cause its
Affiliates to, allow Purchaser and its representatives reasonable access during
normal business hours and without unreasonable interference with the operation
of its business to (a) such materials and information about the Business as
Purchaser may reasonably request, (b) members of management of the Business as
the Parties may reasonably agree, and (c) the premises of the Purchased Assets
as the Parties may agree is reasonably necessary for the purpose of a due
diligence investigation.  Without limiting the generality of the foregoing,
Seller shall provide Purchaser and its agents and/or its crew reasonable access
to the Rigs (subject to Seller’s safety policy and procedures) in the 10
Business Days immediately prior to the Closing to enable Purchaser to verify the
condition of the Rigs, ordinary wear and tear excepted. None of Seller or its
Affiliates shall be obligated or required to provide Purchaser or its
representatives with any access to the customers and suppliers of the Business,
absent the mutual agreement of the Parties.  Notwithstanding the foregoing,
nothing in this Agreement will impose obligations on Seller, any Selling Entity,
or any of their respective Affiliates to give Purchaser or any of its
representatives access to materials and information if such access could
reasonably be expected to cause Seller or any of its Affiliates to be in breach
of any duty of confidence or any other duty or obligation under applicable Law
(other than, to the extent permitted by applicable Law, a duty owed solely
between Seller and any of its Affiliates or two or more Affiliates of Seller).


Section 5.2     Operation of the Business. Until the Closing, except as
otherwise set forth in this Agreement or the Seller Disclosure Schedule, in
furtherance of the Contemplated Transactions or as otherwise consented to by
Purchaser (which consent will not be unreasonably withheld, conditioned or
delayed):


22
434397/HOUDMS                        

--------------------------------------------------------------------------------









(a)Seller shall cause the Selling Entities to conduct the Business in the
Ordinary Course in all material respects including to continue to collect book
debts and pay creditors in the Ordinary Course and in accordance with applicable
Law; provided that Seller shall be permitted, and may elect to cause the Selling
Entities, as applicable, to pay to Seller or any of its Affiliates an aggregate
amount equal to the consolidated Cash Equivalents held by them and eliminate or
otherwise repay any Indebtedness of the Selling Entities. Seller may cause any
such Person to make any such payment to or from Seller or any of its Affiliates
in the form of an Indebtedness repayment, dividend, redemption, reduction in
capital or other transaction, including to release any Encumbrances.


(b) Seller shall cause the Selling Entities to maintain the Rigs, comply in all
material respects with the capital expenditure program set forth in Section
5.2(b) of the Seller Disclosure Schedule (the “Rig Capital Expenditure
Program”). For purposes of the preceding, if in respect of any of the Rigs
Seller undertakes a capital expenditure in which work is to be performed by (i)
Purchaser, its Affiliates and their respective contractors and subcontractors or
(ii) a Third Party contractor or subcontractor approved by Purchaser, at such
rates approved by Purchaser, then at the Closing, Purchaser shall reimburse and
pay to Seller the documented amount of such capital expenditures incurred by
Seller and its Affiliates for the applicable Rig transferred at the Closing
during the period following the Effective Date and up to and including the
Closing Date. For purposes of the foregoing, any such capital expenditures to be
reimbursed by Purchaser must have been incurred in a manner consistent with the
Rig Capital Expenditure Program, and the maximum amount reimbursable per Rig may
not exceed the amount of the remaining capital expenditures planned for each Rig
following the Effective Date as specified in the Rig Capital Expenditure
Program, and the aggregate amount of the capital expenditures for which
Purchaser shall be obligated to reimburse shall not exceed $4,000,000.
Notwithstanding the preceding, nothing in this Section 5.2(b) shall limit Seller
in engaging any contractor or subcontractor in connection with the Rig Capital
Expenditure Program, provided that Seller shall not be entitled to any
reimbursement or payment from Purchaser if such capital expenditure is incurred
other than in accordance with clause (i) and (ii) above. For the avoidance of
doubt, Purchaser and its Affiliates shall have no responsibility for or
obligation to reimburse any capital expenditure incurred by Seller with respect
to any Rig prior to the Effective Date.


(c)Seller shall not, and shall not cause or permit any Selling Entity to:


(i)amend the articles of incorporation or bylaws or other applicable charter or
organizational documents of any Selling Entity in a manner that could be
expected to delay or otherwise interfere with the consummation of the
Contemplated Transactions;


(ii)change the duration or any of the other material terms and conditions of any
Drilling Contract, or terminate or materially and adversely amend any Material
Contract or any Contracts required to be novated pursuant to the Novation
Agreements; provided that notwithstanding the foregoing, where commercially
reasonable to do so Seller may agree to a reduction in the daily rate payable
under any of the Drilling Contracts of not more than 5% without the prior
consent of Purchaser;


(iii)agree to extend the period of any Material Contract under which the
Business is the recipient of supplies of goods or services beyond the End Date
(as defined below) or agree to any change to increase the amount payable under
such Contracts by more than 5%;


23
434397/HOUDMS                        

--------------------------------------------------------------------------------









(iv)dispose of, sell, lease or license, or permit any Encumbrance (other than
Permitted Encumbrances), on any Purchased Assets;


(v)acquire, by merger or consolidation with, or by purchase of all or a
substantial portion of the assets or stock of, or by any other manner, any
business or entity, or enter into any joint venture, partnership or other
similar arrangement for the conduct of the Business;


(vi)reduce the headcount of the Employees by more than 5%, or increase the
headcount of the Employees by more than 5%, except as otherwise required by Law
or a Contract entered into prior to the Effective Date and listed in Section
1.1(vv)(ii) of the Seller Disclosure Schedule;


(vii)increase the compensation and benefits (including without limitation
salaries, bonuses, commissions, other incentive compensation, equity and
benefits) of the Employees (collectively) by more than 5% in the aggregate
(whether as part of an annual pay review or otherwise), except as otherwise
required by Law or a Contract entered into prior to the Effective Date and
listed in Section 1.1(vv)(ii) of the Seller Disclosure Schedule;


(viii)commit Seller or any Selling Entity) to incur any capital expenditure on
any Rig in excess of $100,000 over the estimated capital expenditures set forth
in Section 5.2(b) of the Seller Disclosure Schedule;
 
(ix)move any of the Rigs currently in the Territory from their current location
(unless required to perform a contractual obligation);


(x)subject to applicable Laws (including Antitrust Laws), submit any binding
tenders in respect of the Purchased Assets that are not on arm’s length terms or
that provide for rates that are not substantially at the current market rate for
similar tenders in the Territory, without Purchaser’s prior written consent
(such consent not to be unreasonably withheld or delayed); or


(xi)agree in writing to take any of the foregoing actions.


(d)Seller shall promptly notify Purchaser (i) of any material incident involving
the Rigs or any damage which has occurred to the Rigs (or any other item of
equipment which forms part of the Purchased Assets) after the date of
Purchaser’s inspection that has or would reasonably be expected to cause any Rig
(or such other item of equipment which forms part of the Purchased Assets) to
not be in compliance with Section 3.5(b) or otherwise would result in a Backlog
Deduction or an Excluded Rig Deduction; (ii) if at any time Seller becomes aware
that a term of this Agreement or any Transaction Document has been breached or
that any representation or warranty made or due to be repeated in this Agreement
or any Transaction Document has been breached or is untrue (or is likely to be
breached or untrue) giving details of the relevant circumstances; (iii) if at
any time Seller becomes aware that any Material Adverse Effect has occurred;
(iv) if there is any material change in the amount of planned expenditures under
the Rig Capital Expenditure Program that would result in a breach of Section
5.2(c)(viii); or (v) of any submission of a binding tender in respect of the
Purchased Assets, unless otherwise restricted by applicable Law or Contract.


(e)For the avoidance of doubt, Seller and Purchaser agree that nothing in this
Section 5.2(e) shall prohibit, limit or restrict Seller or its Affiliates from
selling their respective land drilling rig assets and operations (or other
assets) that are outside of the Territory or unrelated to the Business being
sold to Purchaser pursuant to this Agreement, whether or not such sales are made
in the Ordinary Course.


24
434397/HOUDMS                        

--------------------------------------------------------------------------------









Section 5.3     Consents and Filings. Subject to the terms and conditions
provided in this Section 5.3, each Party will use its commercially reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable to consummate and make
effective as expeditiously as possible the Contemplated Transactions and to
cooperate with each other in connection with the foregoing, including to: (i)
obtain any necessary waivers, consents and approvals from other parties to
Material Contracts; (ii) obtain all Governmental Authorizations that are
required to be obtained under any Law and that are material to the Business or
for the Contemplated Transactions; (iii) lift or rescind any injunction,
restraining order or other Judgment adversely affecting or delaying the ability
of the Parties to promptly consummate the Contemplated Transactions; (iv) effect
any necessary registrations and filings including filings and submissions of
information required by any Governmental Authority, including any national or
multinational antitrust authorities with mandatory pre-merger filing
requirements that are mutually agreed by the Parties to be applicable to the
Contemplated Transactions; and (v) fulfill all conditions to this Agreement. The
Parties further covenant and agree, with respect to any threatened or pending
preliminary or permanent injunction or other Judgment or Law that would
adversely affect or delay the ability of the Parties to consummate the
Contemplated Transactions, to use their respective commercially reasonable best
efforts to prevent the entry, enactment or promulgation thereof, as the case may
be. In no event, however, will either Party or any of their respective
Affiliates be obligated to pay any money to any Person or to offer or grant
other financial or other accommodations to any Person in connection with its
obligations under this Section 5.3. The Parties will keep each other apprised of
the status of matters relating to the completion of the Contemplated
Transactions and work cooperatively in connection with obtaining the requisite
Governmental Authorizations, and shall promptly notify the other of, and if in
writing furnishing the other with copies of, any communications from or with any
Governmental Authority with respect to the Contemplated Transactions.
Notwithstanding anything to the contrary, Seller shall also remain solely
responsible for satisfying the conditions in Section 6.1 (other than 6.1(d)) and
Purchaser shall remain solely responsible for satisfying all conditions in
Section 6.2 (other than 6.2(d)).


Section 5.4     Financing. Purchaser expressly acknowledges and agrees that
Purchaser’s obligations under this Agreement are not conditioned in any manner
whatsoever upon Purchaser or any Designated Affiliate obtaining any financing
and any failure to fulfill any obligation under this Agreement arising from the
failure of Purchaser or any Designated Affiliate to obtain financing or the
unavailability of such financing will be deemed to be knowing and intentional
for purposes of this Agreement, including Section 7.2. To the extent that
Purchaser has obtained any Financing Commitment, Purchaser will keep Seller
apprised of all developments or changes relating to the financing contemplated
by the Financing Commitments that would, or be reasonably expected to, result in
a failure by Purchaser to consummate the Contemplated Transactions. In the event
that the Financing Commitments cease to be in full force and effect at any time
or the lenders party thereto indicate any unwillingness or inability to provide
the financing contemplated thereby, or for any reason Purchaser otherwise no
longer believes in good faith that it or any Designated Affiliate will be able
to obtain the financing contemplated thereby, then Purchaser will immediately
notify Seller and use its commercially reasonable best efforts to obtain
replacement financing arrangements or commitment letters as soon as possible.


Section 5.5     Confidentiality.


(a)From the Effective Date and for a period of three years after the Closing,
the Parties shall keep confidential and shall not disclose (i) the legal,
financial or other terms or conditions of this Agreement, the other Transaction
Documents or the Contemplated Transactions and (ii) any confidential or
non-public information disclosed to the other Party in connection with the
Contemplated Transactions, in each case without the prior written consent of the
other Party, except to the extent such disclosure is (v) required to be made
under applicable Law, including for purposes of compliance with the applicable
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934 (or, in the case of Purchaser, the UK Financial Services and Markets Act
2000) or the compliance with the rules and regulations of the New York Stock
Exchange (or in the case of Purchaser the London Stock Exchange) or any other
exchange upon which a Party’s or its Affiliate’s securities are traded, (w) to a
Party’s and its Affiliates’ respective directors, officers, employees, advisors,
representatives, lenders, and agents to the extent reasonably required to
facilitate the negotiation, execution, delivery or performance of this Agreement
and the Transaction Documents or


25
434397/HOUDMS                        

--------------------------------------------------------------------------------





effect the Contemplated Transactions, provided that such Party shall be liable
for the failure of any such Person to comply with the restrictions on disclosure
in this Section 5.5(a), (x) to any Governmental Authority or arbitrator to the
extent reasonably required in connection with any Proceeding relating to this
Agreement or any Transaction Document, (y) in connection with a Party’s
indemnification obligations under this Agreement, including the defense of any
Third Party Claim (as defined below) and (z) permitted in accordance with
Section 5.6. The Parties agree to that as of the Effective Date, that certain
Confidentiality Letter Agreement between Seller Parent and Purchaser dated July
12, 2017, will terminate. Notwithstanding the forgoing, following the Closing,
this Section 5.5(a) shall not apply to the extent any information described in
this Section 5.5(a) constitutes Business Information, for which Section 5.5(b)
shall apply, and neither Purchaser or its Designated Affiliates shall be under
any restriction on the disclosure of Business Information relating to the
Purchased Assets which were the subject of that Closing under this Agreement or
any other Transaction Document.


(b)For a period of three years after the Closing, Seller will, and will cause
each Selling Entity its directors, officers, employees, advisors,
representatives and agents to, hold in confidence, unless compelled to disclose
by judicial or administrative process or by other requirements of Law or a
Governmental Authority, all Business Information, except to the extent that such
disclosure of Business Information (i) must be made in connection with the
obligations of Seller or its Affiliates pursuant to this Agreement and the
Transaction Documents, (ii) is required under applicable Law, including for
purposes of compliance with the applicable requirements of the Securities Act of
1933 and the Securities Exchange Act of 1934 or the compliance with the rules
and regulations of the New York Stock Exchange, (iii) is made to its and its
Affiliates’ respective directors, officers, employees, advisors, representatives
and agents to the extent reasonably required to facilitate the negotiation,
execution, delivery or performance of this Agreement and the Transaction
Documents or effect the Contemplated Transactions, provided that Seller shall be
liable for the failure of any such Person to comply with the restrictions on
disclosure in this Section 5.5(b), (iv) is made to any Governmental Authority or
arbitrator to the extent reasonably required in connection with any Proceeding
relating to this Agreement or any Transaction Document, (v) is made in
connection with its indemnification obligations under this Agreement, including
the defense of any Third Party Claim, and (vi) is permitted in accordance with
Section 5.6.


Section 5.6     Public Announcements.
Prior to the Closing, each Party agrees not to issue any press release or make
any other public announcement relating to this Agreement and/or the Contemplated
Transactions without the prior written approval of the other Party, which
approval shall not be unreasonably withheld, except that each Party reserves the
right, without the other Party’s prior consent, to make any public disclosure,
prior to or after the Closing, that it believes in good faith is required by
applicable securities Laws or stock exchange listing standards (in which case
the disclosing Party agrees to use commercially reasonable best efforts to
advise the other Party prior to making such disclosure). Without prejudice to
the foregoing it is also agreed that Purchaser may make the announcement upon
the signing of this Agreement, the language of which is set forth on Section 5.6
of the Purchaser Disclosure Schedules.
Section 5.7     Further Actions; Post-Closing Cooperation.


(a)Subject to the other express provisions of this Agreement, upon the request
of either Party, the other Party will execute and deliver (or procure that its
Affiliates will execute and deliver) such other documents, instruments and
agreements as the requesting Party may reasonably require for the purpose of
carrying out the intent of this Agreement and the Contemplated Transactions.


26
434397/HOUDMS                        

--------------------------------------------------------------------------------







(b)If, following the Closing, any right, property or asset not forming part of
the Purchased Assets is found to have been transferred to Purchaser or a
Designated Affiliate in error, either directly or indirectly, Purchaser shall
transfer, or shall cause its Affiliates to transfer, at no cost to Seller (other
than Transfer Taxes and provided that Seller shall also reimburse Purchaser for
any costs including Transfer Taxes actually incurred on any re-transfer of the
Purchased Assets and as a result of a failure of the initial transfer) or its
Affiliates, such right, property or asset as soon as reasonably practicable to
Seller or its Affiliates as directed in writing by Seller. If, following the
Closing, any right, property or asset forming part of the Purchased Assets is
found to have been retained by Seller or any Selling Entity in error, either
directly or indirectly, Seller shall, or shall cause the applicable Selling
Entity to transfer, at no cost to Purchaser, such right, property or asset as
soon as reasonably practicable to applicable the Designated Affiliate.


Section 5.8     Insurance. Notwithstanding anything to the contrary in Article
8, from and after the Closing, the Business shall cease to be insured by Seller
or its Affiliates’ current and historical insurance policies or programs or by
any of the current and historical self-insured programs of Seller or its
Affiliates, and neither Purchaser nor its Affiliates shall have any access,
right, title or interest to or in any insurance policies or programs or
self-insured programs (including to any claims or rights to make claims or any
rights to proceeds). Seller or any of its Affiliates may, effective at the
Closing, amend any insurance policies or ancillary arrangements in the manner
they deem appropriate to give effect to this Section 5.8. From and after the
Closing, Purchaser shall be responsible for securing all insurance it considers
appropriate for its operation of the Business. Purchaser further covenants and
agrees not to seek to assert or to exercise any rights or claims of the Business
under or in respect of any past or current insurance policy, program or
self-insurance program under which the Business is a named insured.
Notwithstanding the preceding, if following the Effective Date and prior to the
Closing Date, any claim is made by Seller or its Affiliates under any insurance
policy, program or self-insurance program under which they are a named insured
in respect of any Loss incurred prior to the Closing with respect to the
Purchased  Assets, then subject to, and following the Closing, Seller shall pay
to Purchaser the amount of any insurance proceeds actually received by Seller or
its Affiliates (less the amount of any deductibles and related costs) in respect
of such claim.


Section 5.9     Designated Affiliates. Purchaser shall use its commercially
reasonable best efforts to designate all of its Designated Affiliates as soon as
practicable following the Effective Date and, in any event, shall use make such
designation not less than 30 days following the Effective Date including by
providing Seller a copy of Purchaser’s proposed acquisition structure.


Section 5.10     Credit and Performance Support Obligations. Purchaser shall use
its commercially reasonable best efforts to cause Seller and the Selling
Entities (as applicable) and their respective Affiliates to be absolutely and
unconditionally relieved on or prior to the Closing of all Liabilities arising
out of the letters of credit, performance bonds, custom bonds, corporate
guarantees and other similar items issued and outstanding in connection with the
Business and Purchased Assets to which that Closing relates as listed in Section
5.10 of the Seller Disclosure Schedule (together the “Seller Guarantees”), and
Purchaser shall, in accordance with the procedures set forth in Article 8,
indemnify Seller, the Selling Entities and their respective Affiliates against
any Losses arising from the Seller Guarantees to the extent such Losses are the
result of the act or omission of Purchaser or its Designated Affiliates after
the Closing to which such Seller Guarantees relate. Purchaser agrees to continue
to use its commercially reasonable best efforts after the Closing to which such
Seller Guarantees relate to relieve Seller and the Selling Entities and their
respective Affiliates of all such Seller Guarantees to which the Closing
relates; provided that Purchaser shall not be obligated to assume any Liability
for the acts or omissions of Seller or the Selling Entities or their respective
Affiliates




27
434397/HOUDMS                        

--------------------------------------------------------------------------------





or any Liabilities that relate to the period prior to Closing. As a covenant
under this Agreement, Seller shall cause all of the Seller Guarantees for the
Territory to be maintained in full force and effect for a period of up to 90
days following the Closing. If the aggregate amount of Seller Guarantees at the
Closing for the Territory exceeds the Relevant Amount (as defined below) for the
Territory, then Seller shall cause to be maintained such Seller Guarantees in
excess of the Relevant Amount for the Territory for a period of up to 180 days
following the Closing (but only with respect to such excess). For purposes of
this Section 5.10, “Relevant Amount” means $4,259,178. The other terms upon
which the Seller Guarantees will be maintained are set forth in the Transition
Services Agreement and Seller hereby agrees to maintain the Seller Guarantees
for the above periods referred to in the Transition Services Agreement. Seller
shall update Section 5.10 of the Seller Disclosure Schedule to remove any Seller
Guarantees that are no longer required, but shall only be entitled to add new
Seller Guarantees to Section 5.10 of the Seller Disclosure Schedule where such
new Seller Guarantees are required to be maintained pursuant to Drilling
Contracts that have been entered into after the Effective Date, or which have
been required for the importation of assets that are included within the
Purchased Assets that are to be sold to Purchaser.


Section 5.11     Seller Names and Marks. Effective as of the Closing, Purchaser
shall, and shall cause its Affiliates to, cease any and all uses of any
Trademarks that constitute, include, are derived from or is confusingly similar
to Trademarks of Seller and its Affiliates other than the Transitional Marks.
Purchaser acknowledges and agrees that the Trademarks of Seller and its
Affiliates shall remain the exclusive property of Seller and its respective
Affiliates, as applicable, and Purchaser shall have no right to use and shall
receive no interest in any Trademark of Seller or its Affiliates pursuant to
this Agreement, other than the limited use of Transitional Marks expressly set
forth in this Section 5.11. Effective as of the Closing, Purchaser shall, and
shall cause its Affiliates to, as soon as reasonably practicable, cease any and
all uses of the Transitional Marks, including by no later than 90 days after the
Closing Date, (i) deleting all the Transitional Marks from all public or
customer-facing materials, including, as applicable, all business cards,
schedules, stationery, packaging materials, displays, promotional materials,
forms, websites, e-mail, computer software and systems and other materials, and
deleting or stickering over the Transitional Marks in all manuals, distributed
in connection with the Business, and (ii) removing all the Transitional Marks
from all signage at the real property occupied by the Business. Purchaser shall
not use the Transitional Marks in a manner that could reasonably be expected to
reflect negatively on such name and marks or on Seller or any of its respective
Affiliates.


Section 5.12     Supplements to Disclosure Schedules. Seller and Purchaser each
may, from time to time prior to the Closing by written notice to the other
Party, supplement its respective Disclosure Schedule or add a schedule to its
respective Disclosure Schedule (such added schedule to be deemed a supplement
hereunder) in order to disclose any matter which, if occurring prior to the
Effective Date, would have been required to be set forth or described in its
Disclosure Schedule or to correct any inaccuracy or breach in the
representations and warranties made by Seller or Purchaser in this Agreement, as
applicable. Subject to this Section 5.12, none of such supplements to a
Disclosure Schedule will be deemed to cure the representations and warranties to
which such matters relate with respect to satisfaction of the conditions set
forth in Section 6.1(a) or Section 6.2(a) or any other claim, as applicable, or
otherwise affect any other term or condition contained in this Agreement;
provided that unless a Party will have delivered a notice of termination with
respect to such matter as contemplated by Section 7.1(d) or Section 7.1(e), as
applicable, within 10 Business Days after the receipt by such Party of any
supplement to the Disclosure Schedule of the other Party pursuant to this
Section 5.12, then such Party will have waived any and all rights to terminate
this Agreement pursuant to Section 7.1(d) or Section 7.1(e), as applicable.
Notwithstanding anything in this Section 5.12 to the contrary, prior to the
Closing Date, Seller shall update Section 5.10 of the Seller Disclosure
Schedule, subject to, and in accordance with Section 5.10, and shall also update
Section 1.1(vv)(ii) of the Seller Disclosure Schedule to account for Contracts
that were entered into or that have terminated in accordance with their terms
after the Effective Date and prior to the Closing Date, and such Contracts will
be deemed to be (or cease to be, as applicable) Purchased Assets, as the case
may be; provided, however, that any Contract that is not a Drilling Contract
shall not be added to Section 1.1(vv)(ii) of the Seller Disclosure Schedule and
shall not become part of the Purchased Assets without the prior written approval




28
434397/HOUDMS                        

--------------------------------------------------------------------------------





of Purchaser. If any updates to Section 1.1(vv)(ii) of the Seller Disclosure
Schedule relate to or affect any Drilling Contract, the Parties will agree to
the necessary revisions to Section 1.1(f) and Section 1.1(u) of the Seller
Disclosure Schedule to reflect such updates, on the basis that the overall
amount of Backlog shall not be reduced, but that payments which are no longer
due to be made because of the early termination of any Drilling Contract that
was in force on the Effective Date can be compensated for by payments due to be
made under Drilling Contracts entered into after the Effective Date and in force
on the Closing Date.


Section 5.13     Non-Competition/Non-Solicitation. During the period commencing
on the Closing Date and ending on the three year anniversary of that Closing
Date in respect of the Territory, Seller shall not, and shall cause each of its
Affiliates not to:


(a)engage in the oil and gas land contract drilling rig business in the
Territory; provided, however, that, nothing in this Section 5.13 shall prohibit
Seller or its Affiliates from disposing of the remainder of its rigs currently
outside the Territory to any Person (whether or not a competitor of Purchaser)
and regardless of when or how such Person deploys or locates such rigs
throughout the world; provided, further, that, for the purposes of this Section
5.13(a), ownership of securities having no more than 1% of the outstanding
voting power of any Person which are listed on any national securities exchange
will not be deemed to be in violation of this Section 5.13(a) as long as the
Person owning such securities has no other connection or relationship with such
Person; and


(b)(i) solicit any Transferring Employee or any other employee of Purchaser or a
Designated Affiliate in the Territory away from or out of the employ of
Purchaser or a Designated Affiliate unless such individual will have ceased to
be employed by Purchaser or a Designated Affiliate for a period of at least six
months prior thereto or (ii) solicit the customer of Purchaser or a Designated
Affiliate who is at Closing or who has been at any time during the twelve months
immediately preceding Closing a client or customer of the Business with a view
to providing goods or service, to such customer in competition with the Business
(or any part of it) as it was carried on at the Closing Date or in the twelve
months immediately preceding the Closing Date or (iii) cause, induce or attempt
to cause or induce any customer, strategic partner, supplier, distributor,
landlord or others doing business with Purchaser or a Designated Affiliate in
the Territory and relating to the Purchased Assets (including any Independent
Contractors) to cease or reduce the extent of its business relationship with
Purchaser or a Designated Affiliate or to deal with any competitor of Purchaser
or a Designated Affiliate; provided, however, that this Section 5.13(b) will not
be deemed to prohibit Seller and its Affiliates from engaging in general media
advertising or solicitation that may be targeted to a particular geographic or
technical area but that is not targeted towards any Transferring Employees or
employees of Purchaser or a Designated Affiliate in the Territory, or otherwise
hiring any Person that responds to such solicitation.


(c)The covenants in Section 5.13 are intended to be for the benefit of, and
shall be enforceable by Purchaser or its Designated Affiliates and apply to
actions carried out by Seller (or any of its Affiliates) in any capacity and
whether directly or indirectly, on its own behalf or on behalf of, or jointly
with, any other person. Each of the covenants in Section 5.13 is a separate
undertaking by Seller and shall be enforceable by Purchaser or its Designated
Affiliates separately and independently of their right to enforce any one or
more of the other covenants contained in that clause.






29
434397/HOUDMS                        

--------------------------------------------------------------------------------






Article 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE


Section 6.1    Conditions to the Obligation of Purchaser at the Closing. Subject
to Section 6.1(f), the obligation of Purchaser to close the Contemplated
Transactions to be consummated at the Closing is subject to the satisfaction, on
or before the Closing Date, of each of the following conditions (any of which
may be waived by Purchaser, in whole or in part, in its sole discretion):


(a)Accuracy of Representations and Warranties. The representations and
warranties of Seller in Article 3, not qualified by materiality, must be true
and correct in all material respects as of the Closing (except to the extent any
such representation or warranty speaks as of the Effective Date or any other
specific date, in which case such representation or warranty must have been true
and correct as of such date), and all representations and warranties of Seller
in Article 3 qualified by materiality or similar qualification must be true and
correct in all respects as of the Closing (except to the extent any such
representation or warranty speaks as of the Effective Date or any other specific
date, in which case such representation or warranty must have been true and
correct as of such date);


(b)Performance of Covenants. All of the covenants and obligations that Seller is
required to perform or comply with under this Agreement on or before the Closing
Date must have been duly performed and complied with in all material respects,
except for the covenants that Seller is required to perform or comply with under
Section 5.2 which must have been performed and complied with in all respects;


(c)Governmental Authorizations; Consents. Each of the Governmental
Authorizations and consents listed in Section 6.1(c) of the Seller Disclosure
Schedule must have been obtained in a form and substance satisfactory to
Purchaser (acting reasonably) and must be in full force and effect, and all
required notices listed in Section 6.1(c) of the Seller Disclosure Schedule
relating to such assets must have been delivered to the proper recipient;


(d)No Action. There must not be in effect any Law or Judgment that would
prohibit or make illegal the consummation of the Contemplated Transactions
taking place at the Closing or cause the Contemplated Transactions taking place
at the Closing to be rescinded following consummation of the Closing;


(e)Transaction Documents. Seller must have delivered or caused to be delivered
each document that Section 2.7(a) requires it to deliver, and each Person (other
than Seller, the Selling Entities, or their respective Affiliates) must have
delivered each Transaction Document to which it is a party, duly executed by
such Person;


(f)Condition of the Rigs. If any Rig becomes inoperable or is destroyed prior to
the Closing, then if required by Purchaser (and subject to Section 6.1(g)) the
Rig shall be treated as an “Excluded Rig” and (i) Purchaser shall not be
entitled to terminate this Agreement pursuant to Section 7.1(d) as a result of
the breach of the applicable, representation, warranty, covenant or agreement in
this Agreement unless Section 6.1(h) applies; (ii) the Excluded Rig shall be
excluded from the Purchased Assets and the KSA Cash Consideration shall be
reduced by the amount of Excluded Rig Deduction; and (iii) the Employees that
are the crew of that Excluded Rig or which otherwise are assigned to duties
related to that Excluded Rig for more 50% of their time shall be removed from
the definition of Transferring Employees;


(g)Replacement Rigs. A Rig shall not be treated as an Excluded Rig pursuant to
Section 6.1(f) if (i) in the case of an Excluded Rig which is subject to a
Drilling Contract, Seller is able to repair such Rig or provide a




30
434397/HOUDMS                        

--------------------------------------------------------------------------------





replacement rig which has been approved by Purchaser acting reasonably and the
relevant customer and is made subject to a Drilling Contract on substantially
the same terms and conditions as the Excluded Rig, or (ii) in the case of an
Excluded Rig which is not contracted, Seller is able to repair such Rig or
provide a replacement rig of comparable age and specification as the Excluded
Rig which is capable of being contracted in its current condition and is in the
same location as the Excluded Rig (or such other location as Purchaser may
agree); in which case such replacement rig shall replace the Excluded Rig as
part of the Purchased Assets (and shall be deemed a “Rig”) and there shall be no
Excluded Rig Deduction (although there may be a Backlog Deduction); and


(h)Excluded Rig Deduction. If the aggregate Excluded Rig Deduction that would be
available to Purchaser under Section 6.1(f) is equal to or greater than 25% of
the KSA Cash Consideration, then Purchaser shall be entitled to terminate this
Agreement pursuant to Section 7.1(d).


Section 6.2    Conditions to the Obligation of Seller at the Closing. The
obligation of Seller to close the Contemplated Transactions to be consummated at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions (any of which may be waived by Seller, in whole
or in part, in its sole discretion):


(a)Accuracy of Representations and Warranties. The representations and
warranties of Purchaser in Article 4, not qualified by materiality, must be true
and correct in all material respects as of the Closing (except to the extent any
such representation or warranty speaks as of the Effective Date or any other
specific date, in which case such representation or warranty must have been true
and correct in all material respects as of such date) and all representations
and warranties of Purchaser in Article 4 qualified by materiality must be true
and correct in all respects as of the Closing (except to the extent any such
representation or warranty speaks as of the Effective Date or any other specific
date, in which case such representation or warranty must have been true and
correct as of such date);


(b)Performance of Covenants. All of the covenants and obligations that Purchaser
is required to perform or comply with under this Agreement on or before the
Closing Date must have been duly performed and complied with in all material
respects;


(c)Governmental Authorizations; Consents. Each of the Governmental
Authorizations and consents listed in Section 6.2(c) of the Purchaser Disclosure
Schedule must have been obtained in a form and substance satisfactory to Seller
(acting reasonably) and must be in full force and effect, and all required
notices listed in Section 6.2(c) of the Purchaser Disclosure Schedule must have
been delivered to the proper recipient;


(d)No Action. There must not be in effect any Law or Judgment that would
prohibit or make illegal the consummation of the Contemplated Transactions
taking place at the Closing or cause the Contemplated Transactions taking place
at the Closing to be rescinded following consummation of the Closing; and


(e)Transaction Documents. Purchaser must have delivered or caused to be
delivered to Seller each document that Section 2.7(b) requires it to deliver,
and each Person (other than Purchaser, its Designated Affiliates, or their
respective Affiliates) must have delivered each Transaction Document to which it
is a party, duly executed by such Person.








31
434397/HOUDMS                        

--------------------------------------------------------------------------------






Article 7
TERMINATION


Section 7.1    Termination Events. This Agreement may, by written notice, be
terminated as follows:


(a)prior to the Closing, by mutual written consent of the Parties;


(b)prior to the Closing, by Seller or Purchaser, for any reason or no reason, in
their sole discretion;


(c)by either Party prior to the Closing Date if any Governmental Authority has
issued a nonappealable final Judgment or taken any other nonappealable final
action, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the Contemplated Transactions that have not yet taken
place; provided that the right to terminate this Agreement under this Section
7.1(c) will not be available to any Party whose failure to fulfill any material
obligation under this Agreement has been the cause of or resulted in the action
or event described in this Section 7.1(c) occurring;


(d)prior to the Closing Date, by Purchaser (i) pursuant to Section 6.1(h) or
(ii) if Seller shall have materially breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement, which breach of or failure to perform (A) would give rise to the
failure of a condition set forth in Section 6.1(a) or Section 6.1(b) and (B) is
incapable of being cured on or prior to the End Date or, if capable of being
cured by the End Date, Seller shall not have commenced good-faith efforts to
cure the breach or failure to perform within 30 calendar days following (or the
breach or failure to perform is not cured by the earlier of the End Date or a
further 30 calendar days following) receipt by Seller of written notice from
Purchaser of the breach or failure to perform; provided that the right to
terminate this Agreement under this Section 7.1(d) will not be available if
Purchaser’s failure to fulfill any material obligation under this Agreement has
been the cause of or resulted in the action or event described in this Section
7.1(d) occurring;


(e)prior to the Closing Date, by Seller if Purchaser shall have materially
breached or failed to perform any of its representations, warranties, covenants
or agreements set forth in this Agreement, which breach of or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.2(a) or
Section 6.2(b) and (ii) is incapable of being cured on or prior to the End Date
or, if capable of being cured by the End Date, Purchaser shall not have
commenced good-faith efforts to cure the breach or failure to perform within 30
calendar days following (or the breach or failure to perform is not cured within
60 calendar days following) receipt by Purchaser of written notice from Seller
of the breach or failure to perform; provided that the right to terminate this
Agreement under this Section 7.1(e) will not be available if Seller’s failure to
fulfill any material obligation under this Agreement has been the cause of or
resulted in the action or event described in this Section 7.1(e) occurring; and


(f)prior to the Closing Date, by written notice of either Party to the other
Party, if the Closing shall not have occurred on or before December 31, 2018
(the “End Date”); provided that the right to terminate under this Section 7.1(f)
will not be available to any Party whose material breach of this Agreement or
failure to fulfill any material obligation under this Agreement has been a cause
of or resulted in the failure of the Closing to occur by such date.


Section 7.2    Effect of Termination. If this Agreement is terminated pursuant
to Section 7.1 prior to the Closing Date, this Agreement and all rights and
obligations of the Parties under this Agreement automatically end without
Liability against any Party or its Affiliates, except that Section 5.5
(Confidentiality), Section 5.6 (Public Announcements), Section 7.3 (Certain
Effects of Termination), Article 11 (General Provisions)


32
434397/HOUDMS                        

--------------------------------------------------------------------------------









(except for Section 11.13 (Specific Performance)) and this Section 7.2 will
remain in full force and survive any termination of this Agreement.
Notwithstanding anything in this Agreement to the contrary, if this Agreement is
terminated by a Party because of the knowing and intentional breach of this
Agreement by the other Party or because one or more of the conditions to the
terminating Party’s obligations under this Agreement is not satisfied as a
result of the other Party’s knowing and intentional failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies will survive such termination unimpaired.


Section 7.3    Certain Other Effects of Termination.
  
(a)If the Parties terminate this Agreement pursuant to Section 7.1, Purchaser
will return and/or destroy any information furnished to Purchaser in connection
with this Agreement.


(b)If this Agreement is terminated pursuant to Section 7.1, then the Deposit
(along with any accrued interest thereon), shall be returned to Purchaser less
50% of the fees and expenses of the Escrow Agent; provided that if this
Agreement is terminated by Seller prior to the Closing pursuant to Section
7.1(e) (other than a termination arising from a material breach of the
representations and warranties by Purchaser set forth in Section 4.4 as a result
of any Proceeding initiated against Purchaser following the Effective Date), or
by Purchaser pursuant to Section 7.1(b), the Deposit (and any accrued interest
thereon less 50% of the fees and expenses of the Escrow Agent) shall be paid to
Seller pursuant to the terms of the Escrow Agreement. Notwithstanding anything
else to the contrary in this Agreement, any part of the Deposit forfeited to
Seller pursuant to this Section 7.3(b) shall be paid to Seller in full and final
settlement of all claims against Purchaser and its Designated Affiliates under
this Agreement and the Transaction Documents in respect of the Contemplated
Transactions that have not occurred as a result of such termination, and
Purchaser and its Designated Affiliates shall have no further liability under
this Agreement or the Transaction Documents in respect of such Contemplated
Transactions.


(c)If this Agreement is terminated by Seller pursuant to Section 7.1(b), Seller
shall reimburse Purchaser for any Losses incurred by Purchaser as a result of
such termination. The amount of such Losses for which Purchaser may be entitled
to reimbursement (if any) pursuant to this Section 7.3(c) shall be determined by
binding arbitration in accordance with the procedures set forth in Section
11.11(b); provided, however, that the Parties agree that in no event shall the
amount of Losses for which Purchaser may be entitled to reimbursement (if any)
exceed the Termination Cap; provided, further, that for purposes of calculating
any Losses pursuant to this Section 7.3(c), the limitations in Section 11.12
shall not apply. Notwithstanding anything else to the contrary in this
Agreement, any amounts paid to Purchaser pursuant to this Section 7.3(c) shall
be in full and final settlement of all claims against Seller and its Affiliates
under this Agreement and the Transaction Documents in respect of the
Contemplated Transactions that have not occurred as a result of such termination
and Seller and its Affiliates shall have no further liability under this
Agreement or the Transaction Documents in respect of such Contemplated
Transactions.






Article 8
INDEMNIFICATION


Section 8.1    Indemnification by Seller. If the Closing occurs, thereafter,
from the Closing Date and subject to the limitations expressly set forth in
Section 8.4, 8.5, 8.6, 8.7 and 11.12, Seller shall indemnify and hold harmless
Purchaser, its Designated Affiliates and their respective stockholders
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
Losses incurred by the Purchaser Indemnified Parties arising or resulting from
(a) any breach of any representation or warranty set forth in Article 3 or in
any Transfer Agreement, (b) any breach of any covenant of Seller set forth in
this Agreement or any Transfer Agreement, (c) any Retained Taxes and (d) any
Excluded Liabilities.






33
434397/HOUDMS                        

--------------------------------------------------------------------------------





Section 8.2    Indemnification by Purchaser. If the Closing occurs, thereafter,
from the Closing Date and subject to the limitations expressly set forth in
Section 8.4, 8.5, 8.6, 8.7 and 11.12, Purchaser shall indemnify and hold
harmless Seller and its stockholders (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses incurred by the Seller Indemnified
Parties in relation to the Closing arising or resulting from (a) any breach of
any representation or warranty set forth in Article 4 or in any Transfer
Agreement, (b) any breach of any covenant of Purchaser set forth in this
Agreement or any Transfer Agreement, (c) any Other Taxes and (d) any Assumed
Liabilities.


Section 8.3    Claim Procedure.


(a)A party that seeks indemnity under this Article 8 (an “Indemnified Party”)
will give written notice (a “Claim Notice”) to the party from whom
indemnification is sought (an “Indemnifying Party”) whether the indemnifiable
Losses sought arise from matters solely between the Parties (in which case a
Claim Notice must be given within 60 days after the senior management of the
Indemnified Party has actual knowledge of such indemnifiable Losses) or from
Third Party Claims described in Section 8.3(b). The Claim Notice must contain
(i) a description and, if known, the estimated amount of any indemnifiable
Losses incurred or reasonably expected to be incurred by the Indemnified Party
(and the method for computing such Losses), (ii) a reasonable explanation of the
basis for the Claim Notice to the extent of the facts then known by the
Indemnified Party, referencing the provisions of this Agreement in respect of
which such breach or indemnifiable Losses have occurred, (iii) a demand for
payment of those indemnifiable Losses, and (iv) an acknowledgment that the Claim
Notice has been prepared and provided in good faith.


(b)If the Indemnified Party seeks indemnity under this Article 8 in response to
a claim or Proceeding by another Person not a party to this Agreement (a “Third
Party Claim”), then the Indemnified Party must give a Claim Notice to the
Indemnifying Party within 15 days after the senior management of the Indemnified
Party has received notice or otherwise learns of the assertion of such Third
Party Claim and will include in the Claim Notice (i) the facts constituting the
basis for such Third Party Claim and the amount of the damages claimed by the
other Person, in each case to the extent known to the Indemnified Party,
accompanied by reasonable supporting documentation submitted by such third
party, (ii) the assertion of the claim or the notice of the commencement of any
Proceeding relating to such Third Party Claim, and (iii) an acknowledgment that
the Claim Notice has been prepared and provided in good faith.


(c)In the event of a Third Party Claim, the Indemnifying Party will be entitled
to participate in the defense thereof pursuant to Section 8.3(d) or, if it so
chooses, assume at any time control of the defense thereof by giving to the
Indemnified Party written notice of its intention to assume control of the
defense of such Third Party Claim.


(d)The party not controlling the defense of the Third Party Claim (the
“Non-controlling Party”) may participate in the defense thereof at its own
expense. The Non-controlling Party will furnish the party controlling the
defense of the Third Party Claim (the “Controlling Party”) with such information
as it may have with respect to the Third Party Claim (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and will otherwise cooperate with and assist the Controlling
Party and its counsel in the defense of such Third Party Claim.


(e)The Indemnifying Party may not agree to any settlement of, or consent to the
entry of any Judgment (other than a Judgment of dismissal on the merits without
costs) arising from, any such Third Party Claim without the prior written
consent of the Indemnified Party which shall not be unreasonably withheld,
delayed or denied; provided that the consent of the Indemnified Party will not
be required if the Indemnifying Party agrees to pay any amounts




34
434397/HOUDMS                        

--------------------------------------------------------------------------------





payable pursuant to such settlement or any Judgment and any such settlement or
Judgment does not include any admission or finding of Liability with respect to
the Indemnified Party. Except as provided in this Section 8.3(e), the
Indemnified Party will not agree to any settlement of, or the entry of any
Judgment (other than a Judgment of dismissal on the merits without costs)
arising from, any such Third Party Claim without the prior written consent of
the Indemnifying Party, which shall not be unreasonably withheld, delayed or
denied. Following receipt by the Indemnifying Party of a Third Party Claim and,
if applicable, the Indemnifying Party having acknowledged in writing that the
Third Party Claim is one for which the Indemnifying Party is obligated to
indemnify the Indemnified Party under this Section 8, then the Indemnified Party
shall not be obligated to take any action in relation to a Third Party Claim
until the Indemnifying Party has paid or provided security to, on behalf of the
Indemnifying Party for the cost of any action that the Indemnifying Party
requests the Indemnified Party to take.


(f)Any party entitled to indemnification or security, shall be entitled to
receive such payment in cash.


(g)With respect to claims related to Tax matters, to the extent any claim
procedure governed by this Section 8.3 conflicts with a claim procedure governed
by Article 9, then Article 9 shall control.


Section 8.4    Survival. All representations, warranties and covenants contained
in this Agreement will survive the Closing until their expiration on the date
that is 18 months after the Closing Date, except (a) the representations and
warranties contained in Section 3.1 (Organization and Good Standing), Section
3.2 (Authority and Enforceability), Section 3.5 (Title to Purchased Assets;
Sufficiency of Purchased Assets), Section 3.8 (Tax Matters), and Section 3.15
(Brokers Fees), Section 4.1 (Organization and Good Standing), Section 4.2
(Authority and Enforceability), and Section 4.5 (Brokers Fees), which shall
survive until the expiration of the applicable statute of limitations, and (b)
all covenants (including without limitation those under Article 9 (Tax Matters)
shall survive the Closing with respect to the Closing until the expiration of
the applicable statute of limitations or for such shorter period as specified
therein. All claims for indemnification under this Agreement must be asserted
pursuant to a Claim Notice given prior to the expiration of the applicable
survival period set forth in this Section 8.4; provided that any representation,
warranty or covenant that is the subject of a claim for indemnification which is
properly asserted pursuant to a Claim Notice given after the Closing Date and
within the survival period specified in this Section 8.4 will survive until, but
only for purposes of, the resolution of such claim. For the avoidance of doubt,
a Claim Notice may be given within the survival period specified in this Section
8.4 in respect of claims which are unknown, contingent, unaccrued, unliquidated,
not yet due, speculative or unquantified (on the basis that to the extent it is
liable for those claims, Seller shall be liable once the claims are known,
uncontingent, accrued, liquidated, due, asserted or quantified as the case may
be).


Section 8.5    Limitations on Liability.


(a)Cap and Deductible. Seller shall have no indemnity obligation under Section
8.1(a) and no indemnification payments will be made by or on behalf of Seller
under Section 8.1(a) (i) in respect of any individual claim or series of claims
having the same nature or origin or which arise from the same facts, events or
circumstances where the indemnifiable Losses relating thereto are less than
$50,000 and such items will not be aggregated for purposes of calculating the
Deductible (as defined below) and (ii) until the aggregate amount of
indemnifiable Losses for which Seller would (but for this clause (ii)) be liable
thereunder exceeds 0.8% of the Cash Consideration actually paid by Purchaser
under to this Agreement (the “Deductible”), and then only to the extent of such
excess over the Deductible.


35
434397/HOUDMS                        

--------------------------------------------------------------------------------





The aggregate total amount in respect of which Seller (including its Affiliates)
may be liable under this Agreement to the Purchaser Indemnified Parties will not
exceed 12% of the Cash Consideration actually paid by Purchaser to Seller at the
Closing pursuant to this Agreement; provided, however, that with respect to the
representations and warranties set forth in Section 3.1 (Organization and Good
Standing), Section 3.2 (Authority and Enforceability), Section 3.5 (Title to
Purchased Assets; Sufficiency of Purchased Assets), Section 3.8 (Tax Matters),
Section 3.10 (Environmental Matters), Section 3.13 (Compliance with Laws)
(solely with respect to representations and warranties regarding Antitrust Laws,
Anti-Corruption Laws and compliance with Governmental Authorizations, and not
all Laws), and Section 3.19 (Insolvency), the aggregate total amount in respect
of which Seller (including its Affiliates) may be liable under this Agreement to
the Purchaser Indemnified Parties will not exceed the Cash Consideration
actually paid by Purchaser to Seller under this Agreement. The limitations in
this Section 8.5(a) shall not apply to acts of willful misconduct or fraud or
for indemnification pursuant to Section 8.1(b), (c) or (d).


(b)Tax Benefits, Insurance Proceeds and Other Payments. The amount of any and
all Losses for which indemnification is provided pursuant to this Article 8 will
be net of any Tax Benefit to which an Indemnified Party is entitled by reason of
payment of such Loss and any amounts of any insurance proceeds, indemnification
payments, contribution payments or reimbursements or payments in kind, actually
received (or in the case of a Tax Benefit, actually realized) by the Indemnified
Party with respect to such Losses; provided that with respect to Purchaser,
after such amounts have been applied towards satisfying the Deductible (subject
to the limitations in Section 8.7). In connection therewith, if, at any time
following payment in full by the Indemnifying Party of the Losses due under this
Agreement, the Indemnified Party receives any Tax Benefit, insurance proceeds,
indemnification payments, contribution payments or reimbursements with respect
to such Losses which have not been taken into account in determining the
liability of the Indemnifying Party, the Indemnified Party will promptly remit
to the Indemnifying Party the value of such Tax Benefit or such proceeds,
payments or reimbursements in an amount not to exceed the amount of the
corresponding indemnification payment made by the Indemnifying Party; provided,
however, that Purchaser may retain any Tax benefit, insurance proceeds,
indemnification payments, contribution payments or reimbursements up to the
amount of the Deductible for which indemnification is not provided under Section
8.1 (subject to the limitations in Section 8.7), after which Purchaser shall
remit such proceeds to the applicable Seller Indemnified Party in accordance
with this Section 8.5(b). Each Party will use (and will cause its Affiliates to
use) commercially reasonable best efforts to realize any applicable Tax Benefit;
provided always that (i) such Party shall not be required to make any change to
how the Business operates or to change the way in which it manages its Tax
affairs in order to claim such a Tax Benefit; and (ii) the Indemnified Party
shall have no obligation to provide to any Seller or its Affiliates or any
Purchaser or its Affiliates, as the case may be, any Tax Returns in connection
with the determination of such Tax Benefit.


(c)Mitigation. The Indemnified Party will use its commercially reasonable best
efforts to mitigate any Losses with respect to which it may be entitled to seek
indemnification pursuant to this Agreement.


(d)Subrogation. If Purchaser or any Purchaser Indemnified Party is indemnified
for any Losses pursuant to this Agreement with respect to any claim by a Person
not party to this Agreement, then once the Purchaser Indemnified Parties have
been indemnified and have recovered Losses for which indemnification is not
provided under Article 8, Seller will be subrogated to all rights and remedies
of Purchaser or the Purchaser Indemnified Party against such Third Party, and
Purchaser will, and will cause each of the Purchaser Indemnified Parties to,
cooperate with and assist Seller in asserting all such rights and remedies
against such Third Party. If Seller or any Seller Indemnified Party is
indemnified for any Losses pursuant to this Agreement with respect to any Third
Party Claim, then to the extent legally possible Purchaser will be subrogated to
all rights and remedies of Seller or the Seller Indemnified Party against such
Third Party Claim, and Seller will, and will cause each of the Seller
Indemnified Parties to, cooperate with and assist Purchaser in asserting all
such rights and remedies with respect to such Third Party Claim.


36
434397/HOUDMS                        

--------------------------------------------------------------------------------









(e)Tax Attributes. Seller will not be required to indemnify any Purchaser
Indemnified Party (i) for reductions in any Tax Attributes, or (ii) against
Losses for Retained Taxes to the extent such Loss could be reduced under
applicable Law by reason of available Tax Attributes arising in a Pre-Closing
Period (assuming for the purposes of this sentence that such attributes have not
been used to reduce Taxes in the Post-Closing Period).


Section 8.6    Exclusive Remedy. Except as otherwise provided for in Section
5.5(b), 5.13, and Section 11.13, from the Closing Date, the sole and exclusive
remedy of a Party and any of its applicable Affiliates for any matter arising
out of, in connection with or in relation to this Agreement or the Contemplated
Transactions will be pursuant to the indemnification obligations set forth in
Article 8 and, except to the extent the Party has asserted a claim for
indemnification by giving a Claim Notice in accordance with Section 8.3 prior to
the expiration of the applicable survival period set forth in Section 8.4, the
Party and its Affiliates will have no remedy against the other Party or any of
its Affiliates for any breach of any provision of this Agreement or any
Ancillary Agreement. For the avoidance of doubt, if the Closing occurs, remedies
following the Closing shall be limited as set forth above to this Article 8, but
prior to the Closing each Party shall have the limited right to terminate this
Agreement pursuant to Article 7. For the avoidance of doubt, following the
Closing, Purchaser and its Designated Affiliates shall be solely responsible for
the operation or conduct of the Business, the Purchased Assets and the Assumed
Liabilities.


Section 8.7    No Duplication. Notwithstanding anything in this Agreement to the
contrary, in no event shall any Indemnified Party be entitled to recover any
Losses to which such Indemnified Party has already recovered the full amount of
such Losses pursuant to another Section or provision of this Agreement or any
Transaction Document, or otherwise, and any Liability for indemnification under
this Agreement shall be determined without duplication of recovery by reason of
the state of facts giving rise to such Liability constituting a breach of more
than one representation, warranty, covenant or agreement.


Section 8.8    Adjustment to Purchase Price. Any payment under Article 2 or this
Article 8 shall be treated as an adjustment to the Purchase Price for all Tax
purposes unless otherwise required by applicable Law but for the avoidance of
doubt shall not be an adjustment to the Purchase Price for the purposes of
determining any limitation pursuant to Section 8.5(a).


Section 8.9    Employees. It shall not be a defense to any claim brought by any
Purchaser Indemnified Party for indemnification against Seller pursuant to this
Article 8 that any Employee knew of any information relating to the
circumstances giving rise to such claim; provided that nothing in this Agreement
shall limit, waive or otherwise affect the right of Seller, on behalf of itself
and its Affiliates, to seek any and all remedies available to it under
applicable Law, Contract or otherwise against any of the Employees on whom they
may have relied in connection with this Agreement, the Transaction Documents and
the Seller Disclosure Schedule.




Article 9
TAX MATTERS


Section 9.1    Tax Returns and Covenants. Except as provided in Section 9.4:


(a)Seller shall prepare or cause to be prepared and file or cause to be filed,
within the time (taking into account any extensions) and manner provided by Law,
all Tax Returns with respect to the Purchased Assets, if any, that are required
to be filed on or before the Closing Date and shall pay any Tax due thereon. All
Tax Returns prepared and filed pursuant to this Section 9.1(a) shall be prepared
and filed in accordance with applicable Law and in a manner consistent with past
practices of the applicable Selling Entity in the case of the Purchased Assets
(to the extent consistent with applicable Law).


37
434397/HOUDMS                        

--------------------------------------------------------------------------------









(b)Purchaser shall prepare or cause to be prepared and file or cause to be
filed, within the time (taking into account any extensions) and manner provided
by Law, all Tax Returns with respect to the Purchased Assets, if any, that are
required to be filed after the Closing Date. All Tax Returns prepared and filed
pursuant to this Section 9.1(b) shall be prepared and filed in accordance with
applicable Law and in a manner consistent with past practices with respect to
the Purchased Assets (to the extent consistent with applicable Law).


(c)If Seller may be liable under this Agreement for any portion of the Tax
payable in connection with any Tax Return required to be filed by Purchaser,
Purchaser shall provide Seller with drafts of such Tax Returns no later than 30
days prior to the earlier of the due date or filing date thereof. Seller shall
have the right to review and provide comments on any such Tax Returns during the
15 day period following the receipt of such Tax Returns. Seller and Purchaser
shall consult with each other and attempt in good faith to resolve any issues
arising as a result of such Tax Returns and, if they are unable to do so, the
disputed items shall be resolved (within a reasonable time, taking into account
the deadline for filing such Tax Return) by an independent nationally recognized
accounting firm acceptable to Purchaser and Seller. Upon resolution of all such
items, the relevant Tax Return shall be timely filed on that basis, provided
that if after using commercially reasonable best efforts, the Parties are unable
to resolve the matter in dispute before any Tax Return that is the subject of a
disagreement is due, such Tax Return may be filed as prepared (or caused to be
prepared) by Purchaser, subject to adjustment or amendment upon resolution, and
the making of any payments necessary to give effect to the resolution. The costs
and expenses relating to the dispute resolution shall be borne 50% by Seller and
50% by Purchaser. In the event Seller is liable under this Agreement for any
Taxes with respect to a Tax Return filed pursuant to this Section 9.1(c), Seller
shall pay Purchaser the amount of such Taxes no later than 30 days following the
resolution of the final amount of such Taxes in accordance with this Section
9.1(c).


Section 9.2    Allocation of Taxes. For purposes of this Agreement, in the case
of any Taxes that are payable for a Straddle Period, the portion of such Taxes
that relate to the Pre-Closing Period (a) in the case of any property, ad
valorem, or similar Taxes, shall be deemed to be the amount of such Tax for the
entire Tax period multiplied by a fraction, the numerator of which is the number
of days in the Tax period ending on (and including) the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (b) in
the case of all other Taxes, shall be deemed equal to the amount which would be
payable as computed on a “closing-of-the-books” basis if the relevant Tax period
ended at the close of business on the Closing Date. Whenever it is necessary to
determine for any taxable period the amount of Taxes, or portions thereof,
resulting from a change in applicable Law occurring after the Closing Date, such
amount shall equal the amount by which the Taxes imposed for such taxable period
determined taking into account such change in applicable Law exceed the Taxes
that would have been imposed for such taxable period absent such change in
applicable Law.


Section 9.3    Tax Contests.


(a)Purchaser, on the one hand, and Seller, on the other hand (the “Recipient”),
shall notify Seller or Purchaser, as the case may be, in writing within 30 days
of receipt by the Recipient of written notice of any Tax Contest which may
affect the liability for Taxes of such other party under this Agreement.


38
434397/HOUDMS                        

--------------------------------------------------------------------------------









(b)If the Tax Contest relates (i) to any Pre-Closing Period or Straddle Period,
or (ii) to any Retained Taxes, Seller shall, at its expense, control the defense
and settlement of such Tax Contest and shall pay any Tax which arises from such
Pre-Closing Period Tax Contest and Seller’s portion of any Tax which arises from
such Straddle Period Tax Contest, and Purchaser shall pay Purchaser’s portion of
any Tax which arises from such Straddle Period Tax Contest; provided that Seller
may decline to participate in such Pre-Closing Period or Straddle Period Tax
Contest, in which case Purchaser shall control the defense and settlement of the
Tax Contest without prejudice to Seller’s obligation to pay any Tax that may
arise from such Tax Contest and Seller shall reimburse Purchaser for the related
expense that it has incurred.


(c)If the Tax Contest relates solely to Other Taxes, Purchaser shall, at its
expense, control the defense and settlement of such Tax Contest.


(d)The Party in control of the defense or settlement of any Tax Contest with
respect to which the other Party may have liability under this Agreement shall
keep the other Party informed of the progress of such Tax Contest, provide
copies of all relevant correspondence and other Tax Contest documents to the
other Party, and allow them to participate at their own expense. The Party in
control of the defense or settlement of a Tax Contest may not settle such Tax
Contest in any manner which would adversely affect the other Party without the
written consent of such other Party (which shall not be unreasonably withheld or
delayed and shall in any event be deemed to be given if no response is received
within seven Business Days of a Party’s request).


Section 9.4    Transfer Taxes. Except as otherwise provided for in this
Agreement or any other Transaction Document, all Transfer Taxes shall be borne
fully by Purchaser. Notwithstanding Section 9.1, which shall not apply to Tax
Returns relating to Transfer Taxes, any Tax Returns that must be filed in
connection with Transfer Taxes shall be prepared and filed when due by the party
primarily or customarily responsible under the applicable local Law for filing
such Tax Returns, and such party will use its commercially reasonable best
efforts to provide such Tax Returns to the other party at least 10 days prior to
the due date for such Tax Returns. If, pursuant to the immediately preceding
sentence, a Selling Entity is required to file a Tax Return relating to Transfer
Taxes, Purchaser shall pay to such Selling Entity the Transfer Taxes due on such
Tax Return no later than five days after Seller has provided a copy of such Tax
Return to Purchaser (unless Purchaser is not liable for such Transfer Taxes
under the terms of this Agreement or any Transaction Document). For the
avoidance of doubt, any Transfer Taxes resulting from a Purchased Asset that is
mistakenly transferred to Purchaser shall be borne by Seller and Seller shall
promptly reimburse Purchaser for any such Transfer Taxes.


Section 9.5    Purchaser’s Claiming, Receiving or Using of Refunds, Overpayments
and Prepayments. If, after the Closing, Purchaser or any of its Affiliates
(a) receives any refund (whether by payment, offset, credit or otherwise) or
(b) utilizes the benefit of any overpayment of Taxes (including any overpayment
that results in a sales, use, value-added or similar Tax asset or credit) that,
in each case of provisions (a) and (b) above, (x) relates to Taxes for which
Seller is liable or paid by Seller or any of its Affiliates with respect to the
Pre-Closing Period, or (y) is the subject of indemnification paid in full (or
offset) by Seller under this Agreement, Purchaser shall transfer, or cause to be
transferred, to Seller the entire amount of the refund or overpayment (including
interest) received or utilized by Purchaser or any of its Affiliates within 30
days after the refund or overpayment is received or utilized. For purposes of
the immediately preceding sentence, a prepayment on or before the Closing Date
of Taxes for which Purchaser is liable and which Purchaser has expressly
approved in writing shall be treated in the same manner as an overpayment of
Taxes for which Seller is liable. Purchaser agrees to notify Seller within 15
days following the discovery of a right to claim any such refund or overpayment
and the receipt of any such refund or utilization of any such overpayment.
Purchaser agrees to claim any such refund as soon as possible and to furnish to
Seller all information, records and assistance necessary to verify the amount of
the refund or overpayment.


39
434397/HOUDMS                        

--------------------------------------------------------------------------------









Section 9.6    Post-Closing Actions That Affect Liability for Taxes. Neither
Purchaser nor its Affiliates shall take any action (including amending any Tax
Return or engaging in any non- Ordinary Course transactions) on or after the
Closing Date that could reasonably be expected to increase Seller’s (or Seller’s
Affiliates’) liability for Taxes (including any liability of Seller to indemnify
Purchaser for Taxes under this Agreement), without the prior written consent of
Seller except to the extent required under applicable Law. Neither Seller nor
its Affiliates shall take any action (including amending any Tax Return or
engaging in any non‑Ordinary Course transactions) on or after the Closing Date
that could reasonably be expected to increase Purchaser’s or Purchaser’s
Affiliates’ liability for Taxes (including any liability of Purchaser to
indemnify Seller for Taxes under this Agreement), without the prior written
consent of Purchaser except to the extent required under applicable Law.


Section 9.7    Assistance and Cooperation. The Parties agree that, after the
Closing Date:


(a)each Party shall use commercially reasonable best efforts to assist (and
cause its Affiliates to assist) the other Party in preparing any Tax Returns
that such other Party is responsible for preparing and filing;


(b)the Parties shall cooperate fully (and cause their Affiliates to cooperate
fully) in preparing for any Tax Contests, or disputes with taxing authorities,
relating to any Tax Returns or Taxes relating to the Purchased Assets, including
providing access to relevant books and records relating to Taxes at issue;


(c)the Parties shall make available (and cause their Affiliates to make
available) to each other and to any taxing authority as reasonably requested by
the other Party all relevant books and records relating to Taxes;


(d)each Party shall promptly furnish the other Party with copies of all relevant
correspondence received by such Party or its Affiliates from any taxing
authority in connection with any Taxes for which such other Party may have an
indemnification obligation under this Agreement; and


(e)To the extent these have been delivered to the possession, custody or control
of Purchaser, Purchaser shall retain (and shall cause its Affiliates to retain)
all Tax Returns and books and records with respect to Taxes relating to any
taxable period beginning on or before the Closing Date until the expiration of
the applicable statute of limitations of the relevant taxable period.




Article 10
EMPLOYEE MATTERS


Section 10.1    Employees.


(a)Prior to the Closing, Seller shall provide to Purchaser an updated Section
3.9(a) of the Seller Disclosure Schedule.


(b)To the extent required by applicable Law only, each of the Selling Entities
and Purchaser agrees to consult with the Employees or their representatives on
or prior to the Closing in respect of employment by Purchaser or its Designated
Affiliates, on or after the Closing. Each of the applicable Selling Entities and
Purchaser further agrees to assume, or to cause the appropriate Affiliate to
assume, all Liabilities (if any) relating to their respective obligations to
consult with the Employees under applicable Law or Contract.


40
434397/HOUDMS                        

--------------------------------------------------------------------------------







(c)No later than 90 days prior to the Closing, Purchaser shall make an offer of
employment to those Employees listed in Section 10.1(c) of the Purchaser
Disclosure Schedule relevant to the Closing. Employment under such offers will
be conditional upon the Closing taking place and will become effective on the
Closing Date. Purchaser shall be required to provide an updated Section 10.1(c)
of the Purchaser Disclosure Schedule within 45 days of the Effective Date.


(d)With effect from the Closing Date, (i) Purchaser shall employ, or shall cause
each Designated Affiliate to employ or continue to employ, as applicable, each
Transferring Employee and (ii) Seller shall cause itself or its Affiliates to
cease to employ, as applicable, each Transferring Employee. Such employment by
Purchaser or its Designated Affiliates will be or continue to be on terms and
conditions, including pay, position, responsibility and benefits (including
eligibility for holidays, sick days and vacation), that are the same as or
substantially equivalent to the terms and conditions provided to such
Transferring Employee immediately prior to the Closing Date, or such better
terms required by applicable Law provided always that Purchaser or its
Designated Affiliates shall not be required to recognize all service accrued by
each Transferring Employee whilst employed by Seller or any of its Affiliates
nor shall it be required to offer any profit sharing, stock bonus, stock option,
stock purchase, phantom or stock equivalent type bonus (except to the extent
required by applicable Law). If the employment of a Transferring Employee by
Purchaser or its Designated Affiliates is terminated within 12 months of the
Closing other than for cause, then Purchaser shall indemnify Seller for any
severance costs (e.g., payments in lieu of notice, end of service payments, and
any other termination indemnities) incurred by Seller in respect of such
Transferring Employee as a result of the termination by Purchaser or such
Designated Affiliate. For the avoidance of doubt Purchaser shall not be liable
to Seller for any end of service payments or other severance costs payable by
Seller to any Employee who does not become a Transferring Employee as of the
Closing Date or to any Transferring Employee where the end of service payments
or other severance costs relate to the termination of employment of such
Transferring Employee by the Seller or its Affiliates prior to the Closing Date
in connection with the Contemplated Transactions.


(e)Purchaser and its Affiliates shall be responsible for all Liabilities
relating to the employment of the Transferring Employees, incurred on or
following and which relate to the period after the Closing provided always that
this shall be without prejudice to any claim that Purchaser may have for the
breach of any representation, warranty or covenant in this Agreement. Seller and
its Affiliates shall be responsible for any Losses or Liabilities arising from
or in connection with any Employee who does not become a Transferring Employee
(whether because such Employee is not in the list of Employees attached as
Section 10.1(c) of the Purchaser Disclosure Schedule hereto or is in such list
but does not accept the offer made) and for the termination of employment by
Seller or its Affiliates of any Transferring Employee. Seller shall also procure
that no one that is not in the list of Employees attached as Section 10.1(c) of
the Purchaser Disclosure Schedule shall have their employment (or any
Liabilities connected to their employment prior to the Closing) automatically
transferred to Purchaser or its Designated Affiliates as a result of the
Closing; with in each case Seller being responsible for any Losses or
Liabilities incurred by Purchaser, its Designated Affiliates as a result of any
such occurrence.


(f)All Contracts with any Independent Contractors listed on Section 3.9(a) of
the Seller Disclosure Schedule shall be terminated by Seller or its Affiliates,
as applicable, prior to the Closing Date, and such Independent Contractors shall
be offered a new consulting agreement with Purchaser or its Affiliates on the
Closing Date. For the avoidance of doubt, all amounts due and owing to such
Independent Contractors as of the Closing Date shall be paid by Seller or its
Affiliates, and Seller, its Affiliates, as applicable, shall indemnify Purchaser
for any Liabilities arising in relation to these Independent Contractors that
accrue prior to the Closing Date.


41
434397/HOUDMS                        

--------------------------------------------------------------------------------









Section 10.2    Benefit Plans.


(a)Commencing at 12:00 a.m. Houston, Texas time on the calendar day immediately
following the Closing Date and continuing for a period of at least 12 months
thereafter (or such longer period as required by applicable Law), Purchaser
shall cover the Transferring Employees (and, to the extent appropriate, their
dependents and other beneficiaries) under its existing employee benefit or
fringe benefit plans, funds or programs; to provide the Transferring Employees
with benefits that, in the aggregate, are substantially the same as the benefits
provided to the Transferring Employee immediately prior to the applicable
Closing Date (provided that Purchaser or its Designated Affiliates shall not be
required to recognize all service accrued by each Transferring Employee whilst
employed by Seller or any of its Affiliates nor shall it be required to offer
any profit sharing, stock bonus, stock option, stock purchase, phantom or stock
equivalent type bonus, except in each case to the extent required by applicable
Law), and in any event, as required by applicable Law.


(b)Notwithstanding any other provision in this Agreement to the contrary, except
as otherwise provided under any Transition Services Agreement between the
Parties, as of the applicable Closing Date, no Transferring Employee (or his or
her beneficiary or dependent) shall accrue additional benefits under, remain
covered by, or participate in any Seller Plan or any other employee benefits
plan, program or arrangement sponsored, maintained or established by Seller or
its Affiliates.


(c)Notwithstanding any provision of this Agreement, nothing contained in this
Agreement, express or implied, is intended to or shall be construed to amend,
modify or terminate any Seller Plan or to affect Seller’s, Purchaser’s or each
of their Affiliate’s ability to amend, modify or terminate any Seller Plan. The
provisions of this Agreement, in particular this Article 10, are for the sole
benefit of the Parties hereto and their respective Affiliates and are not for
the benefit of any Third Party.



Article 11
GENERAL PROVISIONS


Section 11.1    Notices. All notices and other communications under this
Agreement must be in writing and are deemed duly delivered when (a) delivered,
if delivered personally or by internationally recognized overnight courier
service (costs prepaid), (b) sent by e-mail with confirmation of transmission by
the transmitting equipment (or, the first Business Day following such
transmission if the date of transmission is not a Business Day) or (c) received
or rejected by the addressee, if sent by international certified or registered
mail, return receipt requested; in each case to the following addresses or
e-mail addresses and marked to the attention of the individual (by name or
title) designated below (or to such other address, e-mail address or individual
as a Party may designate by notice to the other Party):


If to Seller or Seller Parent:
Weatherford Worldwide Holdings GmbH
c/o Weatherford International plc
2000 St. James Place
Houston, Texas 77056
Telephone: (713) 836-4000
E-mail: legal.m&a@weatherford.com
Attention: General Counsel


with a copy (which will not constitute notice) to:


42
434397/HOUDMS                        

--------------------------------------------------------------------------------







Baker & McKenzie LLP
700 Louisiana Street, Suite 3000
Houston, Texas 77002
United States of America
Telephone: (713) 427-5018
E-mail: jonathan.newton@bakermckenzie.com
Attention: Jonathan B. Newton


If to Purchaser:


ADES International Holding Ltd.
Unit 517, Floor 5, Index Tower
DIFC, Dubai, UAE - PO Box: 507118
Telephone: +971 4 335 0255
E-mail:     mohamed.farouk@adesgroup.com
Attention: Dr. Mohamed Farouk


and to:


ADES International Holding Ltd.
Unit 517, Floor 5, Index Tower
DIFC, Dubai, UAE - PO Box: 507118
Telephone: +971 4 335 0255
E-mail:     morcos.william@adesgroup.com
Attention: Morcos William


with a copy (which will not constitute notice) to:


Hill Dickinson LLP
The Broadgate Tower, 20 Primrose Street, London EC2A 2EW
Telephone: +44 207 280 9137
E-mail: roderick.palmer@hilldickinson.com
Attention: Roderick Palmer


Section 11.2    Amendment. This Agreement can only be amended, modified or
supplemented at any time by the Parties, through an instrument identifying
itself as an amendment to this Agreement and signed by all Parties.


Section 11.3    Waiver and Remedies. Either Party may (a) extend the time for
performance of any of the obligations or other acts of the other Party, (b)
waive any breaches or inaccuracies in the representations and warranties of the
other Party contained in this Agreement or (c) waive compliance with any of the
covenants or conditions for the benefit of such Party, subject to the following:
(i) any such extension or waiver by a Party will be valid only if set forth in a
written document signed on behalf of the Party against whom the extension or
waiver is to be effective; (ii) no extension or waiver will apply to any time
for performance, breach, or inaccuracy in any representation or warranty, or
noncompliance with or non-fulfillment of any covenant or condition, as the case
may be, other than that which is specified in the written extension or waiver;
and (iii) no failure or delay by a Party in exercising any right or remedy under
this Agreement or any of the documents delivered pursuant to this Agreement, and
no course of dealing between the Parties, operates as a waiver of such right or
remedy, and no single or partial exercise of any such right or remedy precludes
any other or further exercise of such right or remedy or the exercise of any
other right or remedy. Except as provided in Section 8.6, any enumeration of a
Party’s rights and remedies in this


43
434397/HOUDMS                        

--------------------------------------------------------------------------------





Agreement is not intended to be exclusive, and a Party’s rights and remedies are
intended to be cumulative to the extent permitted by Law and include any rights
and remedies authorized in law or in equity.


Section 11.4    Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and other Transaction Documents constitute the entire agreement
between the Parties and supersedes any prior understandings, agreements or
representations by or between the Parties, or either of them, written or oral,
with respect to the subject matter of this Agreement. In the event of any
conflict between this Agreement and any other Transaction Document, the
provisions of this Agreement shall control.


Section 11.5    Assignment, Successors and No Third Party Rights. This Agreement
binds and benefits the Parties and their respective successors and assigns.
Seller may assign its rights under this Agreement or the Transaction Documents
to an Affiliate. On or following the Closing, Purchaser and/or its Designated
Affiliates may assign its rights under this Agreement and any Transaction
Document as security to any Person providing finance to Purchaser or its
Designated Affiliates in connection with the Contemplated Transactions without
the consent of Seller or its Affiliates but not otherwise assign any rights
under this Agreement or the Transaction Documents, whether by operation of Law
or otherwise, without the prior written consent of Seller. No Party may delegate
any performance of its obligations under this Agreement or the Transaction
Documents, except that either Party may at any time delegate the performance of
its obligations (other than the obligation to pay the Purchase Price) to an
Affiliate so long as such Party and its designee remains fully responsible for
the performance of the delegated obligation. Nothing expressed or referred to in
this Agreement will be construed to give any Person, other than the Parties, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement except such rights as may inure to
a successor or permitted assignee under this Section 11.5.


Section 11.6    Severability. If any term or provision of this Agreement is held
to be void, invalid, illegal or unenforceable in any situation or jurisdiction,
the remaining provisions of this Agreement shall remain in full force and
effect, so long as the essential terms and conditions of this Agreement for each
Party remain valid, binding and enforceable.


Section 11.7    Exhibits and Schedules. The Exhibits and Schedules to this
Agreement are incorporated herein by reference and made a part of this
Agreement. The Seller Disclosure Schedule and the Purchaser Disclosure Schedule
are arranged in sections and paragraphs corresponding to the numbered and
lettered sections and paragraphs of Article 3 and Article 4, respectively, and
the other applicable sections of this Agreement. Any disclosure will only be
effective to qualify the representations and warranties in Articles 3 and 4 if
it is of sufficient accuracy and detail to enable a reasonably diligent
purchaser to identify the matter disclosed and make a reasonable assessment
thereof. The disclosure in any section or paragraph of the Seller Disclosure
Schedule or the Purchaser Disclosure Schedule, and those in any amendment or
supplement thereto, will be deemed to be disclosed for each other provision of
Article 3 or Article 4, respectively, or the other applicable sections of this
Agreement to the extent that it is reasonably evident from the content of such
disclosure that it is applicable to such other provision of Article 3 or Article
4, respectively, or the other applicable sections of this Agreement.


Section 11.8    Interpretation. Both Seller and Purchaser are sophisticated
parties and each Party has received advice from its own attorney in the
negotiation of this Agreement. The language used in this Agreement is the
language chosen by the Parties to express their mutual intent, and no provision
of this Agreement will be interpreted for or against either Party because that
Party or its attorney drafted the provision.


44
434397/HOUDMS                        

--------------------------------------------------------------------------------







Section 11.9    Expenses. Except as set forth elsewhere in this Agreement:


(a)Seller will, and will cause each Selling Entity to pay the expenses incurred
by Seller, any Selling Entity, and, to the extent incurred prior to the Closing,
in connection with the preparation and the negotiation of this Agreement and the
consummation of the Contemplated Transactions, including all fees and expenses
of its agents, advisors and representatives and the costs related to the
provision of information.


(b)Purchaser will, and will cause each of its Designated Affiliates to, pay its
own expenses incurred by Purchaser and/or the Designated Affiliates in
connection with the preparation and the negotiation of this Agreement and the
consummation of the Contemplated Transactions, including all fees and expenses
of its agents, advisors and representatives and the costs associated with its
diligence.


Section 11.10    Governing Law. The internal Laws of the State of Texas (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
Laws of any other jurisdiction) govern all matters arising out of or relating to
this Agreement, any other Transaction Document, or the Contemplated
Transactions, including its validity, interpretation, construction, performance
and enforcement and any disputes, claims or controversies arising therefrom or
related thereto. Notwithstanding the above, any Exhibit or Schedule to this
Agreement or any other Transaction Document which expressly specifies a
different choice of law, shall be governed by such choice of law indicated
therein.


Section 11.1    Disputes.


(a)In the event of a dispute among the Parties arising out of, in connection
with or in relation to this Agreement, the Transaction Documents or the
Contemplated Transactions, the matter, on written request of any Party, shall be
referred to representatives of the Parties for decision (the “Dispute
Representatives”). The Dispute Representatives shall promptly meet in a good
faith effort to resolve the dispute.


(b)If the Dispute Representatives do not agree upon a decision within 30
calendar days after reference of the matter to them, then all actions with
respect to any dispute arising out of, in connection with or in relation to this
Agreement, the Transaction Documents or the Contemplated Transactions, and any
Persons or matters in respect of the disputes, shall be fully and finally
settled under the Rules of Arbitration (the “Rules”) of the International
Chamber of Commerce (the “ICC”) in force as of the Effective Date, which Rules
are deemed to be incorporated by reference into this clause.  The referral of
such disputes to the ICC shall include, but is not limited to, any questions
regarding the construction, validity, interpretation and performance of this
Agreement, any Transaction Document, or the Contemplated Transactions, and all
non-contractual obligations (if any) that may relate to this Agreement, any
Transaction Documents, or the Contemplated Transactions.  The arbitration shall
be conducted in London.  The arbitration shall be conducted in English, and all
documents and other exhibits must be submitted in English.  The arbitration will
be conducted by three arbitrators.  The Parties agree that one arbitrator shall
be appointed by each of Seller and Purchaser, and the third presiding arbitrator
shall be appointed by agreement of the two appointed arbitrators, failing which
the third arbitrator shall be appointed in accordance with the Rules.  The
Parties agree that the award of the arbitrators shall be final and binding on
the Parties, and that nothing in this Section 11.11(b) limits the right of a
Party to bring Proceedings against the other Party in any courts of competent
jurisdiction to enforce an arbitration award rendered in accordance with this
Section 11.11(b). For the avoidance of doubt, to the extent any disputes relate
to, arise out of or are in conjunction with any Transaction Document or the
Contemplated Transactions, as set forth above, such disputes shall be
consolidated into one proceeding under this Section 11.11(b), in accordance with
Rule 10 of the Rules. The provisions of this Section 11.11(b) shall apply to
each Transaction Document regardless of whether such Transaction Document is
executed and delivered on or after the Closing Date.


45
434397/HOUDMS                        

--------------------------------------------------------------------------------









Section 11.12    Limitation on Liability. THE PARTIES ACKNOWLEDGE AND AGREE THAT
ANY LOSSES UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL BE
LIMITED TO DIRECT AND ACTUAL LOSSES, AND IN NO EVENT WILL ANY PARTY OR ANY OF
ITS AFFILIATES BE LIABLE FOR OR LIABLE TO ANY OTHER PERSON FOR ANY LOSSES THAT
ARE UNKNOWN, UNACCRUED, UNLIQUIDATED, NOT YET DUE, SPECULATIVE, UNASSERTED OR
UNQUANTIFIED, OR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST BUSINESS OPPORTUNITY OR DAMAGE TO BUSINESS
REPUTATION, IN CONNECTION WITH (WITHOUT LIMITATION) ANY CLAIMS OR LOSSES
PURSUANT TO THIS AGREEMENT, REGARDLESS OF WHETHER OR NOT THE NONPERFORMING PARTY
WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT LIMIT PURCHASER’S RIGHT TO RECOVER LOSSES THAT CONSTITUTE
LOST PROFITS UNDER THE DRILLING CONTRACTS INCLUDED IN THE PURCHASED ASSETS,
SOLELY TO THE EXTENT SUCH LOSSES ARE (I) NOT BASED ON ANY SPECIAL CIRCUMSTANCES
OF PURCHASER OR ITS AFFILIATES, (II) THE NATURAL, PROBABLE AND REASONABLY
FORESEEABLE RESULT OF THE EVENT THAT GAVE RISE THERETO OR THE MATTER FOR WHICH
INDEMNIFICATION FOR LOSSES IS SOUGHT HEREUNDER, (III) DIRECTLY AND ACTUALLY
SUFFERED OR INCURRED BY PURCHASER OR ITS DESIGNATED AFFILIATES UNDER SUCH
DRILLING CONTRACTS AND (IV) CALCULATED AS AN AMOUNT CORRESPONDING,
DOLLAR-FOR-DOLLAR, TO THE ACTUAL AMOUNT OF LOST PROFITS UNDER SUCH DRILLING
CONTRACTS, NOT A MULTIPLE OF SUCH LOST PROFITS, AND ON THE BASIS THAT THE PROFIT
MARGIN UNDER SUCH DRILLING CONTRACTS CANNOT EXCEED 10%. THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO THE EXTENT ANY LOSSES ARE COMPONENTS OF DAMAGES
PAID TO A THIRD PARTY IN A THIRD PARTY CLAIM PURSUANT TO ARTICLE 8 FOR WHICH THE
INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER FOR A THIRD PARTY
CLAIM, AND SHALL NOT OTHERWISE AFFECT OR LIMIT SELLER’S RIGHT TO RECOVER THE
DEPOSIT PURSUANT TO SECTION 7.3(C).


Section 11.13    Specific Performance. Notwithstanding Section 11.11, the
Parties agree that irreparable damage would occur in the event that any of the
confidentiality obligations of the Parties (or any of their Affiliates),
Purchaser’s obligations set forth in Section 5.13, Seller’s obligations in
Article 5 or the Parties’ respective obligations to consummate the Contemplated
Transactions by the date determined in accordance with Section 2.6, were not
performed in accordance with their specific terms or were otherwise breached.
The Parties accordingly agree that, in addition to any other remedy to which a
Party may be entitled at law or in equity, such Party (and any of its
Affiliates) is entitled to injunctive relief to prevent breaches of such
obligations and to obtain specific performance of the provisions of this
Agreement and any other agreement related thereto. Each Party, on behalf of
itself and its Affiliates, expressly waives any applicable requirement that the
other Party or any of its Affiliates obtain any bond or provide any indemnity in
connection with any action seeking injunctive relief or specific enforcement of
the provisions of this Agreement.


Section 11.14    No Joint Venture. Nothing in this Agreement creates a joint
venture or partnership between the Parties. This Agreement does not authorize
either Party (a) to bind or commit, or to act as an agent, employee or legal
representative of, the other Party, except as may be specifically set forth in
other provisions of this Agreement, or (b) to have the power to control the
activities and operations of the other Party. The Parties are independent
contractors with respect to each other under this Agreement. Each Party agrees
not to hold itself out as having any authority or relationship contrary to this
Section 11.14.


46
434397/HOUDMS                        

--------------------------------------------------------------------------------









Section 11.15    Descriptive Headings. The headings used in this Agreement are
inserted for convenience of reference only and shall in no way be construed to
define, limit, describe, explain, modify, amplify, or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Agreement nor in any way affect this Agreement.


Section 11.16    Counterparts. This Agreement may be executed in counterparts,
each of which constitutes an original as against the Party that signed it, and
all of which together constitute one agreement. This Agreement is effective upon
delivery of one executed counterpart from each Party to the other Party. The
signatures of all parties need not appear on the same counterpart. The delivery
of signed counterparts by .pdf or e-mail transmission that includes a copy of
the sending Party’s signature(s) is as effective as signing and delivering the
counterpart in person.


Section 11.17    Seller Parent Guarantee. In consideration of Purchaser entering
into this Agreement, Seller Parent irrevocably and unconditionally guarantees to
Purchaser and its Designated Affiliates the due and punctual performance and
observance of the obligations (which shall include without limitation all
payment obligations and performance of all covenants, agreements and all
obligations in respect of representations, warranties and indemnities) of Seller
and each of the Selling Entities pursuant to this Agreement and any of the
Transaction Documents to which any of them are a party. It is agreed that Seller
Parent is entering into this Agreement solely for the purposes of giving the
guarantee in this Section 11.17 and the limited representations and warranties
set forth in Sections 3.1, 3.2(a) and 3.3. The obligations of Seller Parent
shall not be affected by any waiver granted to the Seller or its Affiliates, by
amendment, variation or supplement to this Agreement or the Transaction
Documents or by the unenforceability or invalidity of any obligations of the
Seller or its Affiliates under this Agreement or the Transaction Documents by
reason of any disability or incapacity or lack of due execution or due
authorization (it being agreed that in such circumstances Seller Parent shall
have the same liability as if such obligations of the Seller and its Affiliates
had been valid and enforceable).The obligations of Seller Parent under this
Agreement shall be deemed satisfied and discharged, and Seller Parent shall
cease to have any obligations under this Agreement, upon all of the obligations
of Seller and each Selling Entity arising in connection with this Agreement and
any of the Transaction Documents to which any of them are a party having been
satisfied in full (save where obligations do not arise by reason of any
disability or incapacity or lack of due execution or due authorization of the
Seller or its Affiliates in which case the obligations of the Seller Parent
shall continue until it has performed the same).


(Remainder of Page Intentionally Blank. Signature page follows.)


















47
434397/HOUDMS                        

--------------------------------------------------------------------------------






The Parties have executed and delivered this Agreement as of the Effective Date.


WEATHERFORD WORLDWIDE HOLDINGS GMBH


By:     /s/ Joshua McMorrow                
Name:     Joshua McMorrow                
Title:     Managing Officer                
    


ADES INTERNATIONAL HOLDING LTD.


By:     /s/ Mohamed Farouk                
Name:     Mohamed Farouk
Title:     CEO
            


Solely for the purpose of providing the representations and warranties in
Sections 3.1, 3.2(a) and 3.3 and Seller Parent guarantee set forth in Section
11.17 of this Agreement:
WEATHERFORD INTERNATIONAL PLC






By:     /s/ Joshua McMorrow                
Name:     Joshua McMorrow                
Title:     Vice President                 




































Signature page to Sale and Purchase Agreement for the Kingdom of Saudi Arabia




--------------------------------------------------------------------------------









